Exhibit 10.1

 

--------------------------------------------------------------------------------

 

PREMIER HEALTHCARE ALLIANCE, L.P.

 

A California Limited Partnership

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

 

THE LIMITED PARTNERSHIP INTERESTS IN PREMIER HEALTHCARE ALLIANCE, L.P. HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH
INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN
COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY
STATE AND ANY OTHER APPLICABLE SECURITIES LAWS, (II) THE TERMS AND CONDITIONS OF
THIS LIMITED PARTNERSHIP AGREEMENT, AND (III) ANY OTHER TERMS AND CONDITIONS
AGREED TO IN WRITING BETWEEN THE GENERAL PARTNER AND THE APPLICABLE LIMITED
PARTNER.  PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED PARTNERSHIP INTERESTS
WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN
INDEFINITE PERIOD OF TIME.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

2

 

 

 

2.

FORMATION AND PURPOSE

9

 

 

 

 

 

2.1

Continuation of Limited Partnership

9

 

2.2

Name

9

 

2.3

Purpose; Powers

10

 

2.4

Certificates

10

 

2.5

Principal Office

10

 

 

 

 

3.

MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

10

 

 

 

 

 

3.1

Partners

10

 

3.2

Partner Interests and Units

10

 

3.3

Repurchase of Class B Common Units

11

 

3.4

Exchange of Class B Common Units

12

 

3.5

Authorization and Issuance of Additional Units

12

 

3.6

Capital Contributions

13

 

3.7

Admission of New Limited Partners

13

 

3.8

Outstanding Capital Contribution Obligations of Founding Limited Partners

14

 

3.9

Additional Class A Common Units to Premier

14

 

 

 

 

4.

CAPITAL ACCOUNTS

16

 

 

 

 

 

4.1

Allocations

16

 

4.2

Capital Accounts

16

 

4.3

Revaluations of Assets and Capital Account Adjustments

16

 

4.4

Additional Capital Account Adjustments

17

 

4.5

Additional Capital Account Provisions

17

 

 

 

 

5.

DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS

17

 

 

 

 

 

5.1

General Partner Determination

17

 

5.2

Distributions

18

 

5.3

No Violation

18

 

5.4

Withholdings

18

 

5.5

Property Distributions and Installment Sales

19

 

5.6

Net Profit or Net Loss

19

 

5.7

Regulatory Allocations

19

 

i

--------------------------------------------------------------------------------


 

 

5.8

Tax Allocations: Code Section 704(c) and Unrealized Appreciation or Depreciation

20

 

 

 

 

6.

STATUS, RIGHTS AND POWERS OF LIMITED PARTNERS

20

 

 

 

 

 

6.1

Limited Liability

20

 

6.2

Return of Distributions of Capital

20

 

6.3

No Management or Control

21

 

6.4

Specific Limitations

21

 

6.5

Limited Partner Voting

21

 

6.6

Required Consents

21

 

6.7

Limited Partner Compensation; Expenses; Loans

22

 

 

 

 

7.

DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
GENERAL PARTNER

22

 

 

 

 

 

7.1

General Partner

22

 

7.2

Resignation

22

 

7.3

Authority of the General Partner

22

 

7.4

Reliance by Third Parties

23

 

7.5

Set-Off

23

 

 

 

 

8.

DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS

23

 

 

 

 

 

8.1

Officers, Agents

23

 

8.2

Appointment

24

 

8.3

Tenure

24

 

8.4

Vacancies

24

 

8.5

Resignation and Removal

24

 

8.6

Compensation

24

 

8.7

Delegation

24

 

 

 

 

9.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

24

 

 

 

 

 

9.1

Books and Records

24

 

9.2

Delivery to Limited Partner, Inspection

25

 

9.3

Accounting; Fiscal Year

25

 

9.4

Reports

25

 

9.5

Filings

26

 

9.6

Non-Disclosure

26

 

ii

--------------------------------------------------------------------------------


 

 

9.7

Restrictions on Receipt

27

 

 

 

 

10.

TAX MATTERS PARTNER

27

 

 

 

 

 

10.1

Tax Matters Partner

27

 

10.2

Indemnity of Tax Matters Partner

27

 

10.3

Tax Returns

27

 

10.4

Tax Elections

27

 

10.5

Tax Information

28

 

 

 

 

11.

TRANSFER OF INTERESTS

28

 

 

 

 

 

11.1

Restricted Transfer

28

 

11.2

Termination of Partnership

28

 

11.3

Consent

28

 

11.4

Withdrawal of Partner

28

 

11.5

Noncomplying Transfers Void

28

 

11.6

Amendment of Exhibit 3.1

29

 

 

 

 

12.

DISSOLUTION OF COMPANY

29

 

 

 

 

 

12.1

Events of Dissolution

29

 

12.2

Liquidation

29

 

12.3

No Action for Dissolution

29

 

12.4

No Further Claim

29

 

 

 

 

13.

INDEMNIFICATION

29

 

 

 

 

 

13.1

General

29

 

13.2

Exculpation

30

 

13.3

Persons Entitled to Indemnity

30

 

13.4

Indemnification Agreements

30

 

13.5

Duties of the General Partner

31

 

13.6

Interested Transactions

31

 

13.7

Fiduciary and Other Duties

31

 

 

 

 

14.

REPRESENTATIONS AND COVENANTS BY THE LIMITED PARTNERS

31

 

 

 

 

 

14.1

Due Organization and Authority

31

 

14.2

Investment Intent

32

 

14.3

Securities Regulation; Accredited Investor Status

32

 

14.4

Knowledge and Experience

32

 

14.5

Economic Risk

32

 

iii

--------------------------------------------------------------------------------


 

 

14.6

Investment Company Status

32

 

14.7

Purchasing Information

32

 

14.8

Information

33

 

14.9

Binding Agreement

33

 

14.10

Tax Position

33

 

14.11

Licenses and Permits

33

 

 

 

 

15.

AMENDMENTS TO AGREEMENT

33

 

 

 

 

 

15.1

Amendments

33

 

15.2

Corresponding Amendment of Certificate

33

 

15.3

Binding Effect

34

 

 

 

 

16.

GENERAL

34

 

 

 

 

 

16.1

Successors; Governing Law; Etc.

34

 

16.2

Notices

34

 

16.3

Power of Attorney

34

 

16.4

Execution of Documents

34

 

16.5

Consent to Jurisdiction

35

 

16.6

WAIVER OF JURY TRIAL

36

 

16.7

Arbitration

36

 

16.8

Severability

36

 

16.9

Table of Contents, Headings

36

 

16.10

No Third-Party Rights

37

 

iv

--------------------------------------------------------------------------------


 

PREMIER HEALTHCARE ALLIANCE, L.P.

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

 

This Amended and Restated Limited Partnership Agreement (this “Agreement”) of
Premier Healthcare Alliance, L.P. is made as of September 25, 2013 and effective
as of the Effective Date (as defined below), by and among Premier Services, LLC
(the “General Partner”), a Delaware limited liability company and wholly-owned
subsidiary of Premier, Inc., a newly-formed Delaware corporation (“Premier”), as
general partner, and the Limited Partners (as defined below), and will be
effective as of the Effective Date.

 

RECITALS

 

WHEREAS, Premier Purchasing Partners, L.P., a California limited partnership
(“Premier LP”) is engaged in the business of operating and managing healthcare
group purchasing and other healthcare-related programs and investments for the
benefit of its partners and to otherwise assist the partners in providing
superior healthcare services in their communities; and

 

WHEREAS, the parties hereto desire to continue Premier LP under the new name
“Premier Healthcare Alliance, L.P.”, on the terms and conditions and for the
purposes set forth below;

 

WHEREAS, the General Partner and the Limited Partners accordingly desire to
amend and restate in its entirety Premier LP’s Third Amended and Restated
Agreement of Limited Partnership (the “Prior Agreement”), on the terms contained
in this Agreement;

 

WHEREAS, pursuant to a Contribution Agreement dated as of the Effective Date,
the stockholders of Premier, Inc., a Delaware corporation (the “Corporation”),
are contributing all of the Corporation’s issued and outstanding capital stock
to Premier LP on the Effective Date in exchange for limited partnership
interests in Premier LP (the “Contribution”) and the Corporation will thereby
become a wholly owned subsidiary of Premier LP and change its name to “Premier
Healthcare Solutions, Inc.”;

 

WHEREAS, pursuant to a Unit Put/Call Agreement of even date herewith (the “Unit
Put/Call Agreement”), on the Effective Date Premier is purchasing Class B Common
Units in Premier LP (“Class B Common Units”) from the Founding Limited Partners
(as defined below) and the Corporation and is purchasing newly-issued Class A
Common Units in Premier LP (“Class A Common Units”) directly from Premier LP
(the Class A Common Units and the Class B Common Units are referred to
collectively as the “Common Units”), using the proceeds from an initial public
offering (the “IPO”) of Premier’s Class A Common Stock, par value $0.01 per
share (the “Class A Common Stock”), and contributing all of its Common Units to
the General Partner, which will become the general partner of Premier LP (all of
the foregoing corporate transactions collectively, the “Reorganization”);

 

WHEREAS, as part of the Reorganization, the Founding Limited Partners are
entering into an Exchange Agreement with Premier and Premier LP of even date
herewith (the “Exchange Agreement”) providing for the exchange, from time to
time, of their remaining

 

--------------------------------------------------------------------------------


 

Class B Common Units for (a) Class A Common Stock, or cash, or a combination of
both and (b) payments under a Tax Receivable Agreement being entered into
between Premier and the Founding Limited Partners of even date herewith (the
“Tax Receivable Agreement”), and in conjunction therewith the Founding Limited
Partners and Premier are entering into a Registration Rights Agreement of even
date herewith (the “Registration Rights Agreement”); and

 

WHEREAS, the General Partner and the Limited Partners (collectively, as further
defined below, the “Partners”) desire to enter into this Agreement to provide
for, among other things, the management of the business and affairs of Premier
LP, the allocation of profits and losses among the Partners, the respective
rights and obligations of the Partners to each other and to Premier LP, and
certain other matters.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Partners, each intending to be legally bound, enter into
this Agreement.

 

1.              DEFINITIONS

 

For purposes of this Agreement: (a) references to “Articles,” “Sections” and
“Exhibits”  are to Articles, Sections and Exhibits of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”

 

“Accountants” means Ernst & Young, LLP, or such other national accounting firm
designated by the General Partner from time to time.

 

“Act” means the California Uniform Limited Partnership Act of 2008 (Cal. Corp.
Code § 15900, et seq.).

 

“Agreement” means this Limited Partnership Agreement, dated as of the date
hereof, effective as of the Effective Date, as amended from time to time.

 

“Asset Value” of any property of Premier LP means its adjusted basis for federal
income tax purposes unless:

 

(a)         the property was accepted by Premier LP as a contribution to capital
at a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross fair market value of the property
agreed to by Premier LP and the contributing Partner; or

 

(b)         as a consequence of the issuance of additional Units or the
redemption of all or part of the Interest of a Partner, the property of Premier
LP is revalued in accordance with Section 4.3.

 

As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost

 

2

--------------------------------------------------------------------------------


 

recovery deductions taken into account in computing Net Profit or Net Loss in
fiscal periods subsequent to such prior determination date.

 

“Capital Account” is defined in Section 4.2.

 

“Capital Contribution” means with respect to any Partner, the sum of (i) the
amount of money plus (ii) the fair market value of any other property (net of
liabilities assumed or to which the property is subject) contributed to Premier
LP with respect to the Interest held by such Partner pursuant to this Agreement.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of Premier LP, and any amendments thereto and restatements thereof,
filed on behalf of Premier LP with the California Secretary of State pursuant to
Section 15902.01 of the Act.

 

“Class” means the classes into which the Interests in Premier LP created in
accordance with Section 3.2 may be classified or divided from time to time by
the General Partner in its sole discretion pursuant to the provisions of this
Agreement. As of the date of this Agreement there are two classes of Units: 
Class A Common Units and Class B Common Units.  Subclasses within a Class shall
not be separate Classes for purposes of this Agreement. For all purposes
hereunder and under the Act, only such Classes expressly established under this
Agreement, including by the General Partner in accordance with this Agreement,
shall be deemed to be a class or group of Interests in Premier LP.  For the
avoidance of doubt, to the extent that the General Partner holds Interests of
any Class, the General Partner shall not be deemed to hold a separate Class of
such interests from any other Partner because it is the General Partner.

 

“Class A Common Stock” is defined in the Recitals.

 

“Class A Common Units” is defined in the Recitals.

 

“Class B Common Stock” means Class B Common Stock, par value $0.000001 per
share, of Premier.

 

“Class B Common Units” is defined in the Recitals.

 

“Class B Unit Redemption Amount” means the lower of (i) the sum of (A) a
Terminating Limited Partner’s capital account balance immediately prior to the
Reorganization (but excluding any appreciation in consequence of the
Reorganization) and (B) the book value of the Terminating Limited Partner’s
stock in the Corporation immediately prior to the Contribution (but excluding
any appreciation in consequence of the Reorganization), multiplied by (C) a
fraction, the numerator of which is seven minus the number of full years
following the commencement of such Partner’s ownership of Class B Common Units
and the denominator of which is seven or (ii) the Fair Market Value of such
Unvested Units (using the principles set forth in the definition of “Deemed
Per-Unit Value of the Class B Common Units”) as of the Termination Date, payable
in accordance with Section 3.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Units” is defined in the Recitals.

 

3

--------------------------------------------------------------------------------


 

“Competing Business” means a business, or a Person conducting or controlling a
business, that directly or indirectly competes with the business of Premier LP
or its Related Entities anywhere in the United States.

 

“Confidential Information” is defined in Section 9.6.

 

“Contribution” is defined in the Recitals.

 

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract (written or oral) or otherwise;
and the terms “controlling,” “controlled by” and “under common control with”
shall have meanings correlative to the foregoing.

 

“Determination Date” is defined in the definition of Deemed Per-Unit Value of
the Class B Common Units.

 

“Deemed Per-Unit Value of the Class B Common Units” means the deemed value of
each Class B Common Unit based on the market value (the “Fair Market Value”) of
one share of Class A Common Stock determined as follows:

 

(a)                                 If Class A Common Stock is traded on a
national securities exchange, then such Fair Market Value shall be the average
of the closing prices of a share of such Class A Common Stock on such exchange
over the 20 trading days ending three days prior to the Exchange Notice Date (as
such term is defined below) (the “Determination Date”);

 

(b)                                 If Class A Common Stock is traded on the
over-the-counter system, then such Fair Market Value shall be the average of the
closing bid and ask prices of a share of such Class A Common Stock over the 20
trading days prior to the Determination Date; and

 

(c)                                  If there is then no public market for the
Class A Common Stock, then such Fair Market Value shall be the highest price per
share which could be obtained from a willing buyer (not a current employee or
director) for a share of Class A Common Stock sold from authorized but unissued
shares, as determined in good faith by the General Partner;

 

provided, however, that if Premier LP shall be party to a merger or other
consolidation in which Premier LP is not the surviving party, the Fair Market
Value of each Class B Common Unit shall be deemed to be the value received by
the holders of the Class B Common Units for each such Class B Common Unit
pursuant to such merger or other consolidation.

 

If closing prices or closing bid and ask prices are no longer reported by a
securities exchange or other trading system, the closing price or closing bid
and ask price shall be that which is reported by such securities exchange or
other trading system at 4:00 p.m. New York City time on the applicable trading
day.

 

“Distribution” means cash or property (net of liabilities assumed or to which
the property is subject) distributed to a Partner in respect of the Partner’s
Interest.

 

4

--------------------------------------------------------------------------------


 

“Early Termination Rate” means the long-term Applicable Federal Rate published
by the Internal Revenue Service in accordance with section 1274(d) of the Code.

 

“Effective Date” means the date on which the closing of the IPO occurs.

 

“Eligible Organization” means any entity that is not a healthcare provider but
which is eligible for participation in the Premier Program.

 

“Exchange Agreement” is defined in the Recitals.

 

“Exchange Notice Date” means the date that is at least 30 business days prior to
the Quarterly Exchange Date (or 55 business days prior to a Quarterly Exchange
Date (as such term is defined in the Exchange Agreement) in conjunction with a
Company-Directed Offering (as such term is defined in the Registration Rights
Agreement)).

 

“Fair Market Value” is defined in the definition of Deemed Per-Unit Value of the
Class B Common Units.

 

“Fiscal Year” means the fiscal year of Premier LP, which shall be Premier LP’s
taxable year as determined under Regulations Section 1.441-1 or Section 1.441-2
and the Regulations under Section 706 of the Code, or such other Fiscal Year as
determined by the General Partner in compliance with such Regulations.

 

“Founding Limited Partners” means the Limited Partners of Premier LP as of the
Effective Date and the stockholders of the Corporation that become Limited
Partners as of the Effective Date.  Any Founding Limited Partner who Transfers
all of such Founding Limited Partner’s Units shall cease to be a Founding
Limited Partner and shall no longer have the rights afforded a Founding Limited
Partner under this Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“General Partner” means Premier Services, LLC.  The term “General Partner” shall
also include any Person to which Premier Services, LLC may in the future
Transfer Units and other Securities held by it or which Premier Services, LLC
may in the future admit to Premier LP as an additional General Partner.

 

“GPO Participation Agreement” means the GPO Participation Agreement of even date
herewith entered into between Premier LP and each Limited Partner.

 

“Indemnification Agreement” is defined in Section 13.4.

 

“Indemnified Persons” is defined in Section 13.1.

 

“Interest” means, with respect to any Partner as of any time, such Partner’s
partnership interest in Premier LP, together with such Partner’s rights and
obligations with respect thereto set forth in this Agreement.

 

5

--------------------------------------------------------------------------------


 

“IPO” has the meaning set forth in the Recitals.

 

“Limited Partner” means each Partner other than the General Partner.

 

“Member Facilities” means the acute and non-acute health care providers and
other Eligible Organizations that are Owned, Leased or Managed by, or Affiliated
with, a Premier Member.  Any Member Facility that ceases to be Owned, Leased or
Managed by, or Affiliated with a Premier Member shall cease to be a “Member
Facility” for purposes of this Agreement as of the effective date of the
termination of such relationship (e.g., consummation of sale transaction,
termination of sponsorship, etc.).

 

“Net Profit” and “Net Loss” of Premier LP for each Fiscal Year or relevant part
thereof means Premier LP’s taxable income or loss for federal income tax
purposes for such period (including all items of income, gain, loss or deduction
required to be stated separately pursuant to Section 703(a)(1) of the Code) with
the following adjustments:

 

(a)                                 Tax gain or loss attributable to the
disposition of property of Premier LP with an Asset Value different than the
adjusted basis of such property for federal income tax purposes shall be
computed with respect to the Asset Value of such property, and any tax gain or
loss not included in Net Profit or Net Loss shall be taken into account and
allocated for federal income tax purposes among the Partners pursuant to
Section 5.8.

 

(b)                                 Depreciation, amortization or cost recovery
deductions with respect to any property with an Asset Value that differs from
its adjusted basis for federal income tax purposes shall be computed in
accordance with Asset Value, and any depreciation allowable for federal income
tax purposes shall be allocated in accordance with Section 5.8.

 

(c)                                  Any items that are required to be allocated
pursuant to Section 5.7 shall not be taken into account in determining Net
Profit or Net Loss.

 

“New Limited Partner” is defined in Section 3.7.1.

 

“Officer” is defined in Section 8.1.

 

“Options” is defined in Section 3.9.3(a).

 

“Owned, Leased or Managed by, or Affiliated with” means (a) each acute and
non-acute health care provider with respect to which Member directly or
indirectly:  (i) holds (A) a majority of the equity interests or corporate
membership interests in such provider or the power to appoint a majority of such
provider’s governing body or (B) a significant equity interest (which may be
less than a majority of the total equity) sufficient to enable operational
control and such provider is willing to designate Premier LP as its primary
group purchasing organization; (ii) leases and operates such provider; or
(iii) manages such provider in whole or in part (including, at a minimum, the
supplies purchasing function); and (b) each acute and non-acute health care
provider and other Eligible Organization which Member has sponsored for
participation in the Premier Program, if such entity is not otherwise described
in subsection (a) above.

 

6

--------------------------------------------------------------------------------


 

“Ownership Interest” means any capital stock, share, partnership interest,
membership interest, unit of participation, joint venture interest of any kind
or other similar interest (however designated) in any Person and any option,
warrant, purchase right, conversion right or exchange right or other contractual
obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).

 

“Partner” means each Person listed on Exhibit 3.1 on the date hereof (including
the General Partner) and each other Person hereafter admitted as a Partner in
accordance with the terms of this Agreement and the Act.  In the event that a
New Limited Partner is admitted, Premier LP shall revise Exhibit 3.1
accordingly.  The Partners shall constitute the “partners” (as such term is
defined in the Act) of Premier LP.  Any reference in this Agreement to any
Partner shall include such Partner’s Successors in Interest to the extent such
Successors in Interest have become Substituted Partners in accordance with the
provisions of this Agreement.  Except as otherwise set forth herein or in the
Act, the Partners shall constitute a single class or group of members of Premier
LP for all purposes of the Act and this Agreement.

 

“Percentage Interest” of a Partner as of a particular time shall mean the
percentage that the number of Common Units then held by such Partner represents
of the total number of Common Units then outstanding.

 

“Permitted Transfers” means Transfers by the General Partner and Transfers
pursuant to the Exchange Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other entity or
organization of any nature whatsoever or any group of two or more of the
foregoing which are Related Entities.

 

“Post-IPO Class B Common Units” means the total number of Class B Common Units
beneficially owned by the Founding Limited Partners immediately following the
consummation of the IPO (or, in the event that any over-allotment option granted
to the underwriters of the IPO is exercised in whole or in part, then such term
shall refer to the total number of Class B Common Units beneficially owned by
the Founding Limited Partners immediately following the closing of the final
exercise of such option) and the transactions contemplated by the Unit Put/Call
Agreement.

 

“Premier Member” means any entity that participates in the Premier Program.

 

“Premier Program” means the group purchasing programs conducted by Premier LP
and its Related Entities, pursuant to which Premier Members are entitled to
purchase Products and Services under the terms of the Premier Program Contracts
negotiated with Vendors.

 

“Premier Program Contracts” means the purchasing agreements between Vendors and
Premier LP, for the purchase by Premier Members of Products and Services
(including any

 

7

--------------------------------------------------------------------------------


 

enhancements of Premier Program Contracts negotiated by, or on behalf of, any
Member Facility).

 

“Premier Program Purchases” means, with respect to any Limited Partner, the
aggregate purchases of Products and Services by such Limited Partner and its
Member Facilities through Premier Program Contracts during a given Fiscal Year.

 

“Prior Agreement” is defined in the Recitals.

 

“Products and Services” means the equipment, products, supplies and services
available to Premier Members pursuant to Premier Program Contracts.

 

“Registration Rights Agreement” is defined in the Recitals.

 

“Regulation D” means Regulation D under the Securities Act.

 

“Regulations” means the Treasury regulations, including temporary regulations,
promulgated under the Code.

 

“Regulatory Allocations” is defined in Section 5.7.

 

“Related Entity” when used with respect to another Person means any Person,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such other Person.  In addition,
Related Entities of a Partner shall be deemed to include all of its directors,
managers, officers and employees in their capacities as such.

 

“Securities” is defined in Section 3.5.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations promulgated pursuant thereto.

 

“Specified Partner Rights” means the rights of a Partner or with respect to an
Interest, or benefits accorded to such Partner or with respect to such Interest,
pursuant to Section 6.6 (Required Consents) and Article 9 (Books, Records
Accounting and Reports); provided, however, that the obligations of such Partner
or with respect to such Interest in such designated section or otherwise in this
Agreement shall not be included in the definition of “Specified Partner Rights.”

 

“Substituted Partner” means any Person that has been admitted to Premier LP as a
Partner by virtue of such Person receiving all or a portion of a Partner’s
Interest from a Partner or an Assignee and not from Premier LP.

 

“Successor in Interest” means any trustee, custodian, receiver or other Person
acting in any bankruptcy or reorganization proceeding with respect to, assignee
for the benefit of the creditors of, trustee or receiver, or current or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of, or other executor,
administrator, committee, legal representative or other successor or assign of,
any Partner, whether by operation of law or otherwise.

 

8

--------------------------------------------------------------------------------


 

“Supplemental Capital Contribution Amount” means a per annum amount equal to a
New Limited Partner’s Capital Contribution multiplied by the 12-month London
Inter-Bank Offered Rate as of the date of such Capital Contribution plus 100
basis points.

 

“Tax Distribution” is defined in Section 5.2.1.

 

“Tax Matters Partner” is defined in Section 10.1.

 

“Tax Receivable Agreement” is defined in the Recitals.

 

“Terminating Limited Partner” is defined in Section 3.3.

 

“Termination Date” is defined in Section 3.3.

 

“Termination Event” is defined in Section 3.3.

 

“Transfer” means a sale, assignment, pledge, encumbrance, abandonment,
disposition or other transfer.

 

“Transferee” is defined in Section 11.2.

 

“Units” is defined in Section 3.2.

 

“Unit Put/Call Agreement” is defined in the Recitals.

 

“Unvested Units” is defined in Section 3.3.

 

“Vendor” means a supplier of Products and Services under a Premier Program
Contract.

 

“Vested Premier Shares” is defined in Section 3.9.3(b).

 

“Voting Trust Agreement” means that certain Voting Trust Agreement of even date
herewith pursuant to which the Limited Partners will deposit their Class B
Common Stock into a depository trust.

 

2.              FORMATION AND PURPOSE

 

2.1                               Continuation of Limited Partnership.  The
parties hereto hereby continue Premier LP previously formed as a limited
partnership under the California Revised Limited Partnership Act.  The rights
and liabilities of the Partners shall be determined pursuant to the Act and this
Agreement.  To the extent that the rights or obligations of any Partner are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control.

 

2.2                               Name.  The name of Premier LP is hereby
changed to “Premier Healthcare Alliance, L.P.”  The business of Premier LP may
be conducted under that name or, upon compliance with applicable laws, any other
name that the General Partner deems appropriate.  The General Partner shall
file, or shall cause to be filed, any fictitious name certificates and similar
filings, and any amendments thereto, that the General Partner considers
appropriate.

 

9

--------------------------------------------------------------------------------


 

2.3                               Purpose; Powers.

 

(a)                                  General Purpose.  The principal business of
Premier LP is to operate and manage healthcare group purchasing and other
healthcare-related programs, services and investments for the benefit of its
Partners, and to otherwise assist Premier Members in providing high quality and
cost-effective healthcare in their communities.

 

(b)                                  Powers.  Notwithstanding the foregoing, the
nature of the business or purposes to be conducted or promoted by Premier LP is
to engage in any lawful act or activity for which limited partnerships may be
formed under the Act.  Premier LP may engage in any and all activities
necessary, desirable or incidental to the accomplishment of the foregoing. 
Notwithstanding anything herein to the contrary, nothing set forth herein shall
be construed as authorizing Premier LP to possess any purpose or power, or to do
any act or thing, forbidden by law to a limited partnership formed under the
laws of the State of California.

 

(c)                                  Partnership Action.  Subject to the
provisions of this Agreement and except as prohibited by the Act, (i) Premier LP
may, with the approval of the General Partner, enter into and perform its
obligations under any and all documents, agreements and instruments, all without
any further act, vote or approval of any Partner and (ii) the General Partner
may authorize any Person (including any Partner or Officer) to enter into and
perform its obligations under any document on behalf of Premier LP.

 

2.4                               Certificates.  The General Partner and such
other Persons as may be designated from time to time by the General Partner are
hereby designated as authorized persons, within the meaning of the Act, to
execute, deliver and file any amendments or restatements of the Certificate of
Limited Partnership or any certificate of cancellation of the Certificate of
Limited Partnership and any other certificates and any amendments or
restatements thereof necessary for Premier LP to qualify to do business in a
jurisdiction in which Premier LP may wish to conduct business.

 

2.5                               Principal Office.  The principal executive
office of Premier LP shall be located at such place as the General Partner shall
establish, and the General Partner may from time to time change the location of
the principal executive office of Premier LP to any other place within or
outside the State of California.  The General Partner may establish and maintain
such additional offices and places of business of Premier LP, either within or
outside the State of California, as it deems appropriate.  The records required
to be maintained by the Act shall be maintained at one of Premier LP’s principal
offices, except as required by the Act.

 

3.              MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

 

3.1                               Partners.  The Partners of Premier LP are as
listed on Exhibit 3.1, as from time to time amended and supplemented so that it
sets forth the then-current list of Partners and the number of Units held by
each such Partner.

 

3.2                               Partner Interests and Units.  Interests in
Premier LP shall be represented by units (“Units”) or such other Ownership
Interests as the General Partner may establish in its sole discretion in
accordance with the terms hereof.  As of the Effective Date the Units will be

 

10

--------------------------------------------------------------------------------


 

comprised of two Classes, designated as Class A Common Units and Class B Common
Units.  Ownership of Units shall not be certificated and shall be evidenced
solely by the books and records of Premier LP as governed by this Agreement.

 

(a)         Class A Common Units are Units initially held only by the General
Partner (and by Premier prior to its contribution to the General Partner of
Class A Common Units acquired from Premier LP pursuant to the Unit Put/Call
Agreement) and represent an interest in the distributions of Premier LP pari
passu with the Class B Common Units as a Class. The interest in profits and
distributions of the Class A Common Units is determined based on the allocation
methodology set forth in this Agreement.  The number of Class A Common Units
held by the General Partner on the Effective Date will be shown on Exhibit 3.1.
When Premier purchases Class B Common Units from Limited Partners and the
Corporation pursuant to the Unit Put/Call Agreement or receives Class B Common
Units from Limited Partners pursuant to the exercise by the Limited Partners of
rights under the Exchange Agreement, such Class B Common Units shall be
contributed by Premier to the General Partner and converted to an equal number
of Class A Common Units automatically by operation of this Agreement and without
further action by any Person.

 

(b)         Class B Common Units are Units held only by Limited Partners and, as
a Class, represent an interest in the distributions in Premier LP pari passu
with the Class A Common Units. The interest in profits and distributions of the
holder of particular Class B Common Units is determined based on the allocation
methodology set forth in this Agreement. The number of Class B Common Units held
by each Limited Partner on the Effective Date will be shown on Exhibit 3.1.

 

3.3                               Repurchase of Class B Common Units. 
Notwithstanding anything in this Agreement to the contrary, Class B Common Units
held by any Founding Limited Partner that are not eligible (as of the
Termination Date) for exchange pursuant to Section 3.4 below (“Unvested Units”)
are subject to repurchase upon the occurrence of a Termination Event.  Upon
becoming aware that a Termination Event has occurred, Premier LP shall have the
option, in its sole discretion, to redeem all of the Unvested Units then held by
such Founding Limited Partner (referred to hereinafter as a “Terminating Limited
Partner”) at a purchase price equal to the Class B Unit Redemption Amount.  Such
Terminating Limited Partner shall cease to be a Partner effective as of the date
Premier LP gives notice to the Terminating Limited Partner of its redemption of
such Class B Common Units (the “Termination Date”).  Premier LP shall pay to
such Terminating Limited Partner the Class B Unit Redemption Amount in exchange
for and in full satisfaction of the Terminating Limited Partner’s entire
interest in the Unvested Units under this Section 3.3.  The Class B Unit
Redemption Amount shall be paid, at the sole discretion of the General Partner,
by delivery within thirty (30) business days after the Termination Date of (x) a
five-year, unsecured, non-interest bearing term promissory note in favor of the
Terminating Limited Partner, (y) a cashier’s check or wire transfer of
immediately available funds in an amount equal to the present value, discounted
at the Early Termination Rate, of the Class B Unit Redemption Amount otherwise
payable upon the maturity of the promissory note described in clause (x), or
(z) payment on such other terms mutually agreed upon by the General Partner and
the Terminating Limited Partner.  A “Termination Event” shall be deemed to have
occurred with respect to a holder of Unvested Units upon any of the following
events: (i) such

 

11

--------------------------------------------------------------------------------


 

holder ceases to be a Premier Member; (ii) any event which under the Act or this
Agreement causes such holder to cease to be a Limited Partner, except a Transfer
which is permitted or approved under the provisions of this Agreement;
(iii) such holder ceases to be a party to a GPO Participation Agreement in
effect with Premier LP (provided, that, the General Partner may waive this
Termination Event, in its sole discretion, if a Related Entity of such holder is
a party to a GPO Participation Agreement in effect with Premier LP); or
(iv) such holder shall become a Related Entity of, or affiliated with, a
Competing Business.

 

3.4                               Exchange of Class B Common Units.  Founding
Limited Partners shall only be entitled to exchange Class B Common Units after
the one-year anniversary of the last day of the calendar month in which Premier
consummates the IPO and such exchange shall be in accordance with the terms of
the Exchange Agreement.  Further, Founding Limited Partners may only exchange
Class B Common Units as follows:  (a) each Founding Limited Partner may exchange
up to one-seventh of its initial allocation of Class B Common Units (subject to
adjustments pursuant to Section 3.9.4) each year (which right shall be
cumulative; for example, a Founding Limited Partner that elects not to exchange
any Class B Common Units during the first two years after the one-year
anniversary of the last day of the calendar month in which Premier consummates
the IPO shall be permitted to exchange up to three-sevenths of its initial
allocation of Class B Common Units during the third year after the one-year
anniversary of the last day of the calendar month in which Premier consummates
the IPO) and (b) each Founding Limited Partner may exchange any Class B Common
Units acquired by such Founding Limited Partner through the exercise of a right
of first refusal under Section 2.2 of the Exchange Agreement at any time.  New
Limited Partners may exchange Class B Common Units at any time in accordance
with the terms of the Exchange Agreement.  Notwithstanding anything in this
Agreement to the contrary, upon the occurrence of a Termination Event, a
Terminating Limited Partner (which term shall include, for purposes of this
Section 3.4, a New Limited Partner) shall be required to exchange all Class B
Common Units held by such Limited Partner that are eligible (as of the
Termination Date) for exchange pursuant to this Section, in accordance with the
terms of the Exchange Agreement, on the next exchange date following the
Termination Date.

 

3.5                               Authorization and Issuance of Additional
Units.  The General Partner may issue additional Class A Common Units and
Class B Common Units or establish and issue other Classes of Units, other
Ownership Interests in Premier LP or other Premier LP securities (collectively,
“Securities”) from time to time with such rights, obligations, powers,
designations, preferences and other terms, which may be senior to or otherwise
different from any then-existing or future Securities, as the General Partner
shall determine from time to time in its sole discretion, without the vote or
consent of any other Partner or any other Person, including (a) the right of
such Securities to share in Net Profit and Net Loss or items thereof, (b) the
right of such Securities to share in Premier LP distributions, (c) the rights of
such Securities upon dissolution and liquidation of Premier LP, (d) whether, and
the terms and conditions upon which, Premier LP may or shall be required to
redeem such Securities (including sinking fund provisions), (e) whether such
Securities are issued with the privilege of conversion or exchange and, if so,
the terms and conditions of such conversion or exchange, (f) the terms and
conditions upon which such Securities will be issued, evidenced by certificates
or assigned or transferred, (g) the terms and conditions of the issuance of such
Securities (including, without limitation, the amount and form of consideration,
if any, to be received by Premier LP in respect thereof, the General Partner
being expressly authorized, in its sole discretion, to cause Premier LP to issue
Securities

 

12

--------------------------------------------------------------------------------


 

for less than fair market value to the extent otherwise permitted by law) and
(h) the right, if any, of the holder of such Securities to vote on Premier LP
matters, including matters relating to the relative designations, preferences,
rights, powers and duties of such Securities. The General Partner, without the
vote or consent of any other Partner or any other Person, is authorized (x) to
issue any Securities of any such newly-established Class or any existing
Class and (y) to amend this Agreement to reflect the creation of any such new
Class, the issuance of Securities of such Class, and the admission of any Person
as a Partner which has received Securities of any such Class.  Except as
expressly provided in this Agreement to the contrary, any reference to “Units”
shall include the Class A Common Units, the Class B Common Units, and any other
Classes of Units that may be established in accordance with this Agreement.

 

3.6                               Capital Contributions.  Each Partner’s Capital
Contribution, if any, whether in cash or in kind, and the number of Units issued
to such Partners, shall be as set forth in the books and records of Premier LP. 
Any in-kind Capital Contributions shall be effected by a written assignment or
such other documents as the General Partner shall direct.  Any Partner making an
in-kind Capital Contribution agrees from time to time to do such further acts
and execute such further documents as the General Partner may direct to perfect
Premier LP’s interest in such in-kind Capital Contribution.

 

3.7                               Admission of New Limited Partners.

 

3.7.1                     New Limited Partners.  Except for a Transferee that
receives Units in a Permitted Transfer, a new Limited Partner (a “New Limited
Partner”) may be admitted only upon the approval of the General Partner in its
sole discretion.  Each New Limited Partner shall make such Capital Contribution
(if any) and shall receive Units and shall otherwise be admitted upon such terms
and conditions required by this Agreement.  Admission of a New Limited Partner
(including a New Limited Partner holding Units received in a Permitted Transfer)
is conditioned upon the execution of a Joinder in the form attached hereto as
Exhibit 3.7.  Upon such admission of a New Limited Partner, the General Partner
shall amend Exhibit 3.1 to reflect the Units owned by such New Limited Partner.

 

3.7.2                     New Class B Common Unitholders.  In addition to the
requirements set forth in Section 3.7.1 above, each New Limited Partner that
receives Class B Common Units shall be required to (a) enter into a GPO
Participation Agreement (except as otherwise approved by the General Partner in
its sole discretion, to the extent that (i) a Related Entity of such New Limited
Partner has a GPO Participation Agreement in effect with Premier LP or (ii) such
New Limited Partner is a Member Facility of another Limited Partner), the
Exchange Agreement, the Tax Receivable Agreement, the Registration Rights
Agreement and the Voting Trust Agreement; and (b) contribute to Premier LP a
Capital Contribution in an amount equal to one percent (1%) of the New Limited
Partner’s projected annual purchasing volume under its GPO Participation
Agreement, which projection shall be determined by the General Partner in its
sole discretion following consultation with the prospective New Limited
Partner.  The Capital Contribution of such New Limited Partner shall be paid
upon admission in cash, provided, that upon mutual agreement of such New Limited
Partner and the General Partner, such New Limited Partner may contribute its
Capital Contribution over time

 

13

--------------------------------------------------------------------------------


 

together with the Supplemental Capital Contribution Amounts accrued thereon
(such payments collectively referred to as a “Capital Contribution Obligation”)
or in an alternative manner approved by the General Partner in its sole
discretion.  Payments on a Capital Contribution Obligation of a New Limited
Partner shall be made by such New Limited Partner every calendar quarter no
later than the date on which a tax distribution is made pursuant to
Section 5.2.1 below, in an amount equal to the lesser of (x) five (5%) of such
Capital Contribution Obligation or (y) the distributions made pursuant to
Section 5.2.1 by Premier LP to such New Limited Partner on such date.  In
addition, such Capital Contribution Obligation of a New Limited Partner shall be
paid by such New Limited Partner to the extent of one hundred percent (100%) of
any distribution to such New Limited Partner made pursuant to Section 5.2.2
below, on the date of any such distribution.  Such Capital Contribution
Obligation shall be paid by such New Limited Partner in full upon the earlier of
(a) five years or (b) a Transfer or exchange by such New Limited Partner of all
of its Class B Common Units.  Each New Limited Partner hereby authorizes the
General Partner to apply funds that would otherwise be distributable to such New
Limited Partner (including without limitation the Class B Unit Redemption
Amount) to satisfy such Capital Contribution Obligation.  Notwithstanding
anything in this Agreement to the contrary, a Capital Contribution Obligation
which is credited to any New Limited Partner as a Capital Contribution shall be
credited solely for accounting purposes and for purposes of allocating Net
Profits and Net Losses, and Regulations Section 1.704-1(b)(2)(iv)(d)(2) shall
apply for all other purposes. The number of Class B Common Units issued to a New
Limited Partner pursuant to this Section 3.7.2 shall be equal to the amount of
such New Limited Partner’s Capital Contribution divided by the Deemed Per-Unit
Value of the Class B Common Units.

 

3.8                               Outstanding Capital Contribution Obligations
of Founding Limited Partners.  All “Contribution Loans” and “New Partner Loans”
(as those terms are defined in the Prior Agreement) outstanding as of the
Effective Date shall be paid on the same terms applicable to Capital
Contribution Obligations as set forth in Section 3.7.2 above; provided, that no
Supplemental Capital Contribution Amounts will accrue with respect to
Contribution Loans.  Each Founding Limited Partner hereby authorizes the General
Partner to apply funds that would otherwise be distributable to such Founding
Limited Partner (including without limitation the Class B Unit Redemption
Amount) to satisfy the foregoing payment obligations.

 

3.9                               Additional Class A Common Units to Premier.

 

3.9.1                     Follow-On Offerings.  If Premier at any time issues
additional Class A Common Stock pursuant to a primary public offering registered
under the Securities Act (other than the IPO and any exercises by the
underwriters of their option to purchase additional shares with respect thereto)
or in a private placement (but excluding exchanges under the Exchange
Agreement), the net proceeds received by Premier with respect to such shares, if
any, shall be concurrently transferred to Premier LP and Premier LP shall issue
Class A Common Units registered in the name of the General Partner based on the
Fair Market Value of the Class A Common Stock at the time of such transfer.

 

3.9.2                     Repurchases.  If Premier at any time repurchases or
redeems a share of Class A Common Stock, including, without limitation, with
respect to the repurchase of

 

14

--------------------------------------------------------------------------------


 

any unvested restricted stock awards or units or other restricted equity
compensation or with respect to repurchases or redemptions made in the public
market or in privately negotiated transactions, Premier LP shall, simultaneously
with such repurchase or redemption, redeem one Class A Common Unit registered in
the name of the General Partner for every share of Class A Common Stock
repurchased or redeemed by Premier, upon the same terms and for the same price
(but not including any commissions, fees or taxes) as each share of Class A
Common Stock is repurchased or redeemed by Premier.

 

3.9.3                     Incentive Equity.

 

(a)  In connection with the exercise of options pursuant to any Premier equity
incentive plan (“Options”), Premier shall acquire additional Class A Common
Units from Premier LP (which Class A Common Units shall be contributed by
Premier to the General Partner upon receipt).  Premier shall exercise its rights
under this Section 3.9.3(a) by giving written notice to Premier LP and all
Limited Partners.  The notice shall specify the net number of shares of Class A
Common Stock issued by Premier pursuant to exercise of the Options.  Premier LP
shall issue in turn the Class A Common Units to which Premier is entitled under
this Section 3.9.3(a). The number of additional Class A Common Units that
Premier shall be entitled to receive under this Section 3.9.3(a) shall be equal
to the net number of shares of Class A Common Stock issued by Premier pursuant
to the exercise of the Options.  In consideration of the Class A Common Units
issued by Premier LP to Premier under this Section 3.9.3(a), Premier shall
contribute to Premier LP the net cash consideration, if any, received by Premier
in exchange for the shares of Class A Common Stock issued pursuant to exercise
of the Options.

 

(b)  In connection with the grant of Class A Common Stock pursuant to a Premier
equity incentive plan (including, without limitation, the issuance of restricted
and non-restricted Class A Common Stock, the payment of bonuses in the form of
Class A Common Stock, the issuance of Class A Common Stock in settlement of
stock appreciation rights or otherwise), other than through the exercise of
Options as contemplated in Section 3.9.3(a), Premier shall deliver a notice to
Premier LP and all Limited Partners specifying the date on which shares of such
Class A Common Stock are vested under applicable law (“Vested Premier Shares”).
The notice shall specify the number of Vested Premier Shares.  Premier LP shall
(i) issue to Premier a number of Class A Common Units equal to the number of
Vested Premier Shares (which Class A Common Units shall be contributed by
Premier to the General Partner upon receipt), and (ii) if applicable and
notwithstanding Section 5.2 hereof, make a special distribution to the General
Partner in respect of such Class A Common Units in an amount equal to any
dividends paid or payable by Premier in respect of such Vested Premier Shares
that accrued prior to vesting.  Premier shall contribute to Premier LP any cash
consideration received by Premier in respect of such Vested Premier Shares.

 

3.9.4                     Recapitalizations.  Premier LP shall undertake all
actions, including without limitation, a reclassification, distribution,
division, combination or recapitalization, with respect to the Units, to
(a) maintain at all times a one-to-one ratio between the number of Class A
Common Units owned by the General Partner and the

 

15

--------------------------------------------------------------------------------


 

number of outstanding shares of Class A Common Stock, disregarding, for purposes
of maintaining the one-to-one ratio, the Class B Common Stock and any Premier
treasury stock, preferred stock or other securities of Premier that are not
convertible into or exercisable or exchangeable for Class A Common Stock and
(b) maintain the substantive economic ownership interests between and among the
Partners, including the General Partner, in the event of any reclassification,
distribution, division, combination or recapitalization.  In the event of any
issuance, transfer, cancellation or repurchase of Class A Common Stock by
Premier in connection with the immediately preceding sentence, Premier LP shall
engage in a concurrent issuance, transfer, cancellation or repurchase of an
identical number of Class A Common Units with respect to the General Partner to
preserve such one-to-one ratio, and, subject to Section 3.9.3, to the extent
that Premier has paid or received any net consideration in connection with any
such transaction, Premier LP shall pay to or receive from Premier, as the case
may be, such net consideration.  For avoidance of doubt, the General Partner
shall take all actions required to ensure that the total number of issued and
outstanding Class A Common Units and Class B Common Units shall at all times
exactly match the number of issued and outstanding Class A Common Stock and
Class B Common Stock, respectively.

 

4.              CAPITAL ACCOUNTS

 

4.1                               Allocations.  The Net Profit and Net Loss of
Premier LP and any items of income, gain, deduction or loss that are specially
allocated in any fiscal period shall be allocated among the Partners as provided
in Article 5.

 

4.2                               Capital Accounts. A separate account (each a
“Capital Account”) shall be established and maintained for each Partner for each
Class held by the Partner which:

 

(a)         shall be increased by (i) the amount of cash and the fair market
value of any other property contributed by such Partner to Premier LP as a
Capital Contribution (net of liabilities secured by such property or that
Premier LP assumes or takes the property subject to) and (ii) such Partner’s
share of the Net Profit (or items of income or gain) of Premier LP and

 

(b)         shall be reduced by (i) the amount of cash and the fair market value
of any other property distributed to such Partner (net of liabilities secured by
such property or that the Partner assumes or takes the property subject to) and
(ii) such Partner’s share of the Net Loss (or items of deductions or loss) of
Premier LP.

 

It is the intention of the Partners that the Capital Accounts of Premier LP be
maintained in accordance with the provisions of Section 704(b) of the Code and
the Regulations thereunder and that this Agreement be interpreted consistently
therewith. A Partner’s capital account for income tax reporting purposes shall
be the sum of the Partner’s Capital Accounts maintained as set forth above.

 

4.3                               Revaluations of Assets and Capital Account
Adjustments.  Unless otherwise determined by the General Partner, immediately
preceding the issuance of additional Units in exchange for cash, property or
services to a new or existing Partner and upon the redemption of

 

16

--------------------------------------------------------------------------------


 

all or a portion of a Partner’s Ownership Interest in Premier LP, the
then-prevailing Asset Values of Premier LP shall be adjusted to equal their
respective gross fair market values, as determined in good faith by the General
Partner, and any increase in the net equity value of Premier LP (Asset Values
less liabilities) shall be credited to the Capital Accounts maintained in
respect of the Common Units of the Partners in the same manner as Net Profits
are credited under Section 5.6.1 (or any decrease in the net equity value of
Premier LP shall be charged in the same manner as Net Losses are charged under
Section 5.6.1).  Accordingly, as of the date of issuance of additional Units or
the redemption of all or a portion of a Partner’s Ownership Interest in Premier
LP, the Capital Accounts of Partners will reflect both realized and unrealized
gains and losses through such date and the net fair market value of the equity
of Premier LP as of such date.

 

4.4                               Additional Capital Account Adjustments.  Any
income of Premier LP that is exempt from federal income tax shall be credited to
the Capital Accounts of the Partners in the same manner as Net Profits are
credited under Section 5.6 when such income is realized.  Any expenses or
expenditures of Premier LP which may neither be deducted nor capitalized for tax
purposes (or are so treated for tax purposes) shall be charged to the Capital
Accounts of the Partners in the same manner as Net Losses are charged under
Section 5.6.  If Premier LP is subject to an election under Section 754 of the
Code or any comparable election under applicable state and local tax law to
provide a special basis adjustment upon the transfer of an Interest in Premier
LP or the distribution of property by Premier LP, Capital Accounts shall be
adjusted to the limited extent required by the Regulations under Section 704 of
the Code following any such transfer or distribution.

 

4.5                               Additional Capital Account Provisions.  No
Partner shall have the right to demand a return of all or any part of such
Partner’s Capital Contributions.  Any return of the Capital Contributions of any
Partner shall be made solely from the assets of Premier LP and only in
accordance with the terms of this Agreement.  No interest shall be paid to any
Partner with respect to such Partner’s Capital Contributions or Capital
Account.  In the event that all or a portion of the Units of a Partner are
transferred in accordance with this Agreement, the Transferee of such Units
shall also succeed to all or the relevant portion of the Capital Account of the
transferor.  For purposes of the preceding sentence, the portion of the Capital
Account to which the Transferee succeeds shall be the percentage of the
transferor’s total Capital Account as the Percentage Interest being transferred
bears to the total Percentage Interest of the transferor immediately prior to
such transfer.  Units held by a Partner may not be transferred independently of
the Interest to which the Units relate.

 

5.              DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS

 

5.1                               General Partner Determination.  The General
Partner shall determine the timing and the aggregate amount of any Distributions
to Partners; provided, however, that unless the General Partner determines that
a Tax Distribution made under Section 5.2.1 will cause Premier LP to violate a
covenant of Premier LP’s then-existing financing agreements or the Act, the
General Partner shall make a Tax Distribution not later than the dates specified
in Section 5.2.1.

 

17

--------------------------------------------------------------------------------


 

5.2                               Distributions.  Distributions from Premier LP
to its Partners shall be made only after allocating the Net Profit or Net Loss
of Premier LP through the date as of which the Distribution is being charged to
the Capital Accounts of the Partners.  Such Distributions shall be made in the
following order (except that no Partner shall be entitled to receive a
Distribution that would create or increase a deficit balance in such Partner’s
Capital Account unless the Capital Accounts of all Partners have previously been
reduced to zero):

 

5.2.1                     Tax Distributions in Respect of Common Units.  Subject
to Section 5.1, Premier LP shall distribute to all Partners prior to the 60th
day after the end of each calendar quarter cash in an aggregate amount equal to
a percentage of the allocations of taxable income made or expected to be made
pursuant to this Article 5 for such quarter equal to the effective combined
federal, state and local income tax rate then payable by Premier, taking into
account the benefit of deducting state and local income taxes for federal income
tax purposes and any benefit of the dividends received deduction but not taking
into account the effect of any increase in basis under Sections 743 or 734 of
the Code (the “Tax Distribution”).  Each Tax Distribution in respect of income
allocated to the holders of Common Units shall be made to the General Partner
and to the holders of Class B Common Units in the aggregate in proportion to
Common Units held at the end of such quarter.  Each Tax Distribution made to the
holders of Class B Common Units in the aggregate shall be divided among such
holders in accordance with the Allocation and Distribution Methodology set forth
in Exhibit 5, as amended from time to time.

 

5.2.2                     Other Distributions in Respect of Common Units.  Next,
Premier LP shall distribute to the Partners cash in an aggregate amount, if any,
determined at the General Partner’s sole discretion.  Each Distribution under
this Section 5.2.2 shall be made to the General Partner and to the holders of
Class B Common Units in the aggregate in proportion to Common Units held at the
end of the quarter in which such Distribution is declared.  Each Distribution
under this Section 5.2.2 made to the holders of Class B Common Units in the
aggregate shall be divided among such holders in accordance with the Allocation
and Distribution Methodology set forth in Exhibit 5, as amended from time to
time.

 

5.3                               No Violation.  Notwithstanding any provision
to the contrary contained in this Agreement, Premier LP shall not make a
Distribution to any Partner on account of such Partner’s Interest in Premier LP
if such Distribution would violate Section 15905.08 of the Act or other
applicable law.

 

5.4                               Withholdings.  All amounts withheld pursuant
to the Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to a Partner shall be treated as amounts
paid to such Partner.  Each Partner hereby authorizes the General Partner to
withhold from Distributions to Partners, or with respect to allocations to
Partners and in each case to pay over to the appropriate federal, state, local
or foreign government any amounts required to be so withheld.  The General
Partner shall allocate any such amounts to the Partners in respect of whose
Distribution or allocation the tax was withheld and shall treat such amounts as
actually distributed to such Partners.

 

18

--------------------------------------------------------------------------------


 

5.5                               Property Distributions and Installment Sales. 
If any assets of Premier LP shall be distributed in kind pursuant to this
Article 5, such assets shall be distributed to the Partners entitled thereto in
the same proportions as the Partners would have been entitled to cash
Distributions.  To the extent not otherwise recognized by Premier LP, the
difference between the fair market value of any property distributed in kind to
the Partners and the then-prevailing Asset Value of such property shall be taken
into account in determining Net Profit and Net Loss and determining the Capital
Accounts of the Partners.  If any assets are sold in transactions in which, by
reason of Section 453 of the Code, gain is realized but not recognized, such
gain shall be taken into account when realized in computing gain or loss of
Premier LP for purposes of allocation of Net Profit or Net Loss under this
Article 5 and, if such sales shall involve substantially all the assets of
Premier LP, Premier LP shall be deemed to have been dissolved and terminated
notwithstanding any election by the Partners to continue Premier LP for purposes
of collecting the proceeds of such sales.

 

5.6                               Net Profit or Net Loss.

 

5.6.1                     Allocations of Net Profit and Net Loss.  The Net
Profit and Net Loss of Premier LP for any relevant fiscal period shall be
allocated and credited to the Capital Accounts of the General Partner and of the
Limited Partners holding Class B Common Units in the aggregate, in proportion to
the numbers of Common Units held. Allocations made to the holders of Class B
Common Units in the aggregate shall be divided among such holders in accordance
with the Allocation and Distribution Methodology set forth in Exhibit 5, as in
effect from time to time.

 

5.6.2                     Interpretation.  The Partners intend for the
allocation provisions set forth in this Agreement to comply with Section
704(b) of the Code and the Regulations thereunder and to appropriately reflect
the Partners’ rights to Distributions as set forth in Sections 5.2 and 12.2, and
Premier LP shall interpret the provisions in accordance with such intent and
make such adjustments in Capital Accounts and allocations as may be necessary to
effect such intent.

 

5.7                               Regulatory Allocations.  Notwithstanding
Section 5.6, although the Partners do not anticipate that events will arise that
will require application of this Section 5.7, provisions governing the
allocation of taxable income, gain, loss, deduction and credit (and items
thereof) are included in this Agreement as may be necessary to provide that
Premier LP’s allocation provisions contain a so-called “Qualified Income Offset”
and comply with all provisions relating to the allocation of so-called
“Nonrecourse Deductions” and “Partner Nonrecourse Deductions” and the chargeback
thereof as set forth in the Regulations under Section 704(b) of the Code (the
“Regulatory Allocations”); provided, however, that the Partners intend that all
Regulatory Allocations that may be required shall be offset by other Regulatory
Allocations or special allocations of items so that each Partner’s share of the
Net Profit, Net Loss and capital of Premier LP will be the same as it would have
been had the events requiring the Regulatory Allocations not occurred.  For this
purpose the General Partner, based on the advice of Premier LP’s auditors or tax
counsel, is hereby authorized to make such special curative or remedial
allocations of tax items as may be necessary to minimize or eliminate any
economic distortions that may result from any required Regulatory Allocations.

 

19

--------------------------------------------------------------------------------


 

5.8                               Tax Allocations: Code Section 704(c) and
Unrealized Appreciation or Depreciation.

 

5.8.1                     Contributed Assets.  In accordance with
Section 704(c) of the Code, income, gain, loss and deduction with respect to any
property contributed to Premier LP with an adjusted basis for federal income tax
purposes different from its initial Asset Value shall, solely for tax purposes,
be allocated among the Partners so as to take into account such difference in
the manner required by Section 704(c) of the Code and the applicable
Regulations.

 

5.8.2                     Revalued Assets.  If upon the acquisition of
additional Units in Premier LP by a new or existing Partner, or upon the
redemption of all or a portion of a Partner’s Ownership Interest in Premier LP,
the Asset Value of any of the assets of Premier LP is adjusted pursuant to
Section 4.3, subsequent allocations of income, gain, loss and deduction with
respect to such assets shall, solely for tax purposes, be allocated among the
Partners so as to take into account such adjustment in the same manner as under
Section 704(c) of the Code and the applicable Regulations.

 

5.8.3                     Elections and Limitations.  The allocations required
by this Section 5.8 are solely for purposes of federal, state and local income
taxes and shall not affect the allocation of Net Profits or Net Losses among
Partners or any Partner’s Capital Account.  All tax allocations required by this
Section 5.8 shall be made using the so called “traditional method” described in
Regulations Section 1.704-3(b).

 

5.8.4                     Allocations.  Except as noted above, all items of
income, deduction and loss shall be allocated for federal, state and local
income tax purposes in the same manner as such items are allocated for purposes
of calculating Net Profits and Net Losses.

 

6.              STATUS, RIGHTS AND POWERS OF LIMITED PARTNERS

 

6.1                               Limited Liability.  Except as otherwise
provided by the Act, the debts, obligations and liabilities of Premier LP,
whether arising in contract, tort or otherwise, shall be solely the debts,
expenses, obligations and liabilities of Premier LP, and no Limited Partner
shall be obligated personally for any such debt, expense, obligation or
liability of Premier LP solely by reason of being a Limited Partner.  All
Persons dealing with Premier LP shall have recourse solely to the assets of
Premier LP for the payment of the debts, obligations or liabilities of Premier
LP.  In no event shall any Limited Partner be required to make up any deficit
balance in such Limited Partner’s Capital Account upon the liquidation of such
Limited Partner’s Interest or otherwise.

 

6.2                               Return of Distributions of Capital.  Except as
otherwise expressly required by law, a Limited Partner, in such capacity, shall
have no liability for obligations or liabilities of Premier LP in excess of
(a) the amount of such Limited Partner’s Capital Contributions, (b) such Limited
Partner’s share of any assets and undistributed profits of Premier LP and (c) to
the extent required by law, the amount of any Distributions wrongfully
distributed to such Limited Partner.  Except as required by law, no Limited
Partner shall be obligated by this Agreement to return any Distribution to
Premier LP or pay the amount of any Distribution for the account of Premier LP

 

20

--------------------------------------------------------------------------------


 

or to any creditor of Premier LP; provided, however, that if any court of
competent jurisdiction holds that, notwithstanding this Agreement, any Limited
Partner is obligated to return or pay for the account of Premier LP or to any
creditor of Premier LP any part of any Distribution, such obligation shall bind
such Limited Partner alone and not any other Partner.  The provisions of the
immediately preceding sentence are solely for the benefit of the Partners and
shall not be construed as benefiting any Person not part of this Agreement.  The
amount of any Distribution returned to Premier LP by a Limited Partner or paid
by a Limited Partner for the account of Premier LP or to a creditor of Premier
LP shall be added to the account or accounts from which it was subtracted when
it was distributed to such Limited Partner.

 

6.3                               No Management or Control.  Except as expressly
provided in this Agreement, no Limited Partner shall take part in or interfere
in any manner with the management of the business and affairs of Premier LP or
have any right or authority to act for or bind Premier LP.

 

6.4                               Specific Limitations.  No Limited Partner
shall have the right or power to (a) withdraw or reduce such Limited Partner’s
Capital Contribution, except as a result of the dissolution of Premier LP or as
otherwise provided by law or in this Agreement, (b) make voluntary Capital
Contributions or to contribute any property to Premier LP other than cash,
except as provided in this Agreement, (c) bring an action for partition against
Premier LP or any Premier LP assets, (d) cause the termination and dissolution
of Premier LP, except as set forth in this Agreement or (e) upon the
Distribution of its Capital Contribution require that property other than cash
be distributed in return for its Capital Contribution.  Each Limited Partner
hereby irrevocably waives any such rights.

 

6.5                               Limited Partner Voting.  Except as otherwise
set forth in this Agreement, all powers of the Limited Partners shall be
exercised in accordance with Section 7.3 by the appointment of the General
Partner.

 

6.6                               Required Consents.  Notwithstanding the grant
of authority to the General Partner pursuant to Section 7.3 and notwithstanding
any other provision of this Agreement:  (i) the prior written consent of a
majority in interest of each Class of Ownership Interests held by Limited
Partners shall be required to approve any merger of Premier LP; and (ii) so long
as the total number of Units held by the Founding Limited Partners equals or
exceeds 20% of the Post-IPO Partnership Units, none of the following actions
shall be taken by Premier LP without the prior written consent of a majority in
interest of the Units then held by the Founding Limited Partners:

 

(a)         without limiting Section 15.1, any amendment, modification,
supplement or restatement of or to this Agreement, other than an amendment,
modification, supplement or restatement (i) being executed solely to reflect any
dilution in the Partners’ Interests resulting from the issuance of Units as
contemplated by Article 3 or (ii) being executed solely to reflect the
acceptance of a New Limited Partner pursuant to Article 11; provided, that any
such amendment, modification, supplement or restatement treats all Partners
ratably based on their Percentage Interests; or

 

(b)         the dissolution, liquidation or winding up of Premier LP.

 

21

--------------------------------------------------------------------------------


 

6.7                               Limited Partner Compensation; Expenses; Loans.

 

(a)         No Limited Partner shall receive any salary, fee or draw for
services rendered to or on behalf of Premier LP except as provided under a
separate written agreement between Premier LP and such Limited Partner or a
policy approved by the General Partner.  Except as otherwise approved, permitted
or contemplated by or pursuant to a policy approved by the General Partner, no
Limited Partner shall be reimbursed for any expenses incurred by such Limited
Partner on behalf of Premier LP.

 

(b)         Any Limited Partner or Related Entity may, to the extent approved by
the General Partner, lend or advance money to Premier LP (it being understood
that no such loan or advance shall be deemed to take place in the ordinary
course of business).  If any Limited Partner or Related Entity shall make any
such permitted loan or loans to Premier LP or advance money on Premier LP’s
behalf, the amount of any such loan or advance shall not be treated as a
contribution to the capital of Premier LP but shall be a debt due from Premier
LP.  Unless otherwise agreed by the lending Limited Partner or Related Entity
and Premier LP and approved by the General Partner, the amount of any such loan
or advance by a lending Limited Partner or Related Entity shall be repayable out
of Premier LP’s cash and shall bear interest at a rate not in excess of the
prime rate established, from time to time, by any major bank selected by the
General Partner for loans to its most creditworthy commercial borrowers, plus up
to two percent per annum as agreed upon by the General Partner and the Limited
Partner and on such other terms and conditions no less favorable to Premier LP
than if such lending Limited Partner or Related Entity had been an independent
third party.  None of the Limited Partners or their Related Entities shall be
obligated to make any loan or advance to Premier LP.

 

7.              DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES
AND DUTIES OF THE GENERAL PARTNER

 

7.1                               General Partner.  Premier LP shall be managed
by the General Partner.

 

7.2                               Resignation.  The General Partner may resign
at any time.  Such resignation shall be made in writing and shall take effect at
the time specified therein or, if no such time be specified in such written
resignation, then at the time of receipt of such written resignation by the
President or the Secretary of Premier LP.  The acceptance of a resignation shall
not be necessary to make it effective unless expressly so provided in such
resignation.

 

7.3                               Authority of the General Partner.  Subject to
the provisions of this Agreement that require the consent or approval of one or
more Limited Partners, the General Partner shall have the exclusive power and
authority to manage the business and affairs of Premier LP and to make all
decisions with respect thereto.  Except as otherwise expressly provided in this
Agreement, the General Partner or Persons designated by the General Partner,
including officers and agents appointed by the General Partner, shall be the
only Persons authorized to execute documents which shall be binding on Premier
LP.  To the fullest extent permitted by California law, but subject to any
specific provisions hereof granting rights to Limited Partners, the General
Partner shall have the power to perform any acts, statutory or otherwise, with
respect to Premier LP or this Agreement, which would otherwise be possessed by
the Partners under California law, and the Partners shall have no power
whatsoever with respect to the management of the business and affairs of Premier
LP.  Without limiting the foregoing provisions of this Section 7.3, the General

 

22

--------------------------------------------------------------------------------


 

Partner shall have the sole power to manage or cause the management of Premier
LP, including, without limitation, the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of Premier LP (including, without limitation,
the exercise or grant of any conversion, option, privilege or subscription right
or any other right available in connection with any assets at any time held by
Premier LP) or the conversion of Premier LP pursuant to Article 11 of the Act. 
Notwithstanding anything in this Agreement to the contrary, Premier LP’s Group
Purchasing Policy and Recruitment and Retention Policy may only be modified with
the approval of a majority of the General Partner’s Board of Managers after
consultation with applicable Premier stockholder committees.

 

7.4                               Reliance by Third Parties.  Any Person dealing
with Premier LP or the Partners may rely upon a certificate signed by the
General Partner as to (a) the identity of the Partners, (b) the existence or
non-existence of any fact or facts which constitute a condition precedent to
acts by Partners or are in any other manner germane to the affairs of Premier
LP, (c) the Persons which are authorized to execute and deliver any instrument
or document of or on behalf of Premier LP, (d) the authorization of any action
by or on behalf of Premier LP by the General Partner or any officer or agent
acting on behalf of Premier LP, (e) any act or failure to act by Premier LP or
(f) as to any other matter whatsoever involving Premier LP or the Partners.

 

7.5                               Set-Off.

 

(a)                                 In addition to any rights Premier LP may
have as a matter of law or otherwise, the General Partner shall have the right
(but will not be obligated) without prior notice to a Limited Partner or any
other Person to set-off or apply any obligation of such Limited Partner owed to
Premier LP or its Related Entities (whether or not matured or contingent and
whether or not arising under this Agreement) against any obligation of Premier
LP owed to such Limited Partner (whether or not matured or contingent and
whether or not arising under this Agreement), including, without limitation,
Premier LP’s obligation to pay such Limited Partner any amounts under Sections
3.3 or 5.2 of this Agreement or Section 4.1 of the GPO Participation Agreement

 

(b)                                 In the event that the operation of this
Section 7.5 results in any Limited Partner owing a net amount to Premier LP or
its Related Entities, such Limited Partner shall be unconditionally obligated to
pay such amount to Premier LP or to such Related Entity concurrently with the
consummation of any exchange or sale of Class B Common Units beneficially held
by such Limited Partner.  Any such payment shall be made by certified or bank
cashiers’ check or wire transfer of immediately available funds.

 

8.              DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES
AND DUTIES OF OFFICERS AND AGENTS

 

8.1                               Officers, Agents.  The General Partner shall
have the power to appoint officers and agents to act for Premier LP with such
titles, if any, as the General Partner deems appropriate and to delegate to such
officers or agents such of the powers as are granted to the General Partner
hereunder, including the power to execute documents on behalf of Premier LP, as
the General Partner may in its sole discretion determine.  The officers so
appointed may include, without limitation, Persons holding titles such as
Chairman, President, Chief Executive

 

23

--------------------------------------------------------------------------------


 

Officer, Chief Operating Officer, Chief Financial Officer, Vice President,
Treasurer, Secretary, Assistant Treasurer and Assistant Secretary (each such
appointee, an “Officer”).  Unless the authority of such an officer is limited or
specified in the document appointing such officer or in such officer’s
employment agreement or is otherwise specified or limited by the General
Partner, any officer so appointed shall have the same authority to act for
Premier LP as a corresponding officer of a California corporation would have to
act for a California corporation in the absence of a specific delegation of
authority and as more specifically set forth in this Article 8.

 

8.2                               Appointment.  The officers may be appointed by
the General Partner at any time, and the General Partner may delegate to any
officer the power to elect or appoint any other officer or any agents.  Officers
must be natural persons.

 

8.3                               Tenure.  Each officer shall hold office until
such officer’s respective successor is chosen and qualified unless a different
period shall have been specified by the terms of such officer’s election or
appointment or until such officer sooner dies, resigns, is removed or becomes
disqualified.  Each agent shall retain such agent’s authority at the pleasure of
the General Partner or the officer by whom such agent was appointed or by the
officer who then holds such agent’s appointive power.

 

8.4                               Vacancies.  If the office of any officer
becomes vacant, any Person empowered to elect or appoint such officer may choose
a successor therefor.  Each such successor shall hold office for such officer’s
unexpired term and until such successor is chosen and qualified or until such
successor sooner dies, resigns, is removed or becomes disqualified.

 

8.5                               Resignation and Removal.  The General Partner
may at any time remove any officer either with or without cause.  The General
Partner may at any time terminate or modify the authority of any agent.  Any
officer may resign at any time by delivering such officer’s resignation in
writing to the General Partner.  Such resignation shall be effective upon
receipt unless specified to be effective at some other time and without in
either case the necessity of its being accepted unless the resignation shall so
state.

 

8.6                               Compensation.  An officer shall receive such
compensation as may be determined from time to time by General Partner or as
otherwise provided in a written employment agreement.

 

8.7                               Delegation.  Unless prohibited by the General
Partner, an officer appointed by the General Partner may delegate in writing
some or all of the duties and powers of such Person’s management position to
other Persons.  An officer who delegates the duties or powers of an office
remains subject to the standard of conduct for an officer with respect to the
discharge of all duties and powers so delegated.

 

9.              BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

9.1                               Books and Records.  The books and records of
Premier LP shall reflect all Premier LP’s transactions and shall be appropriate
and adequate for Premier LP’s business.  Premier LP shall maintain at its
principal office or such other office as the General Partner shall determine all
of the following:

 

24

--------------------------------------------------------------------------------


 

(a)         a current list of the full name and last known business or
residential address of each Partner;

 

(b)         information regarding the amount of cash and a description and
statement of the agreed value of all other property and services contributed by
each Partner and which each Partner has agreed to contribute in the future, and
the date on which each Partner became a Partner of Premier LP;

 

(c)          a copy of the Certificate of Limited Partnership and this
Agreement, including any amendments thereto, together with executed copies of
any powers of attorney pursuant to which the Certificate of Limited Partnership
or this Agreement or any such amendments have been executed;

 

(d)         copies of Premier LP’s federal, state and local income tax and
information returns and reports;

 

(e)          the financial statements of Premier LP; and

 

(f)           Premier LP’s books and records.

 

9.2                               Delivery to Limited Partner, Inspection.  Upon
the request of any Limited Partner for any purpose reasonably related to such
Limited Partner’s Interest, the General Partner shall allow the Limited Partner
and its designated representatives or agents, upon at least two business days
prior written notice to the General Partner and during reasonable business
hours, to examine Premier LP’s books and records for such purpose, including,
without limitation, books and records related to the Premier Program, at the
Limited Partner’s sole cost and expense. A Limited Partner requesting such an
examination of Premier LP’s books and records may also request, and the General
Partner shall endeavor to cause, representatives of Premier LP and the
independent certified public Accountants for Premier LP to be made available to
discuss such books and records.  In addition, each Limited Partner shall have
the right to obtain from Premier LP such other information regarding Premier
LP’s affairs and financial condition as is just and reasonable.  The foregoing
rights shall be subject to such reasonable standards as may be established by
the General Partner from time to time. The rights and privileges set forth in
this Section 9.2 shall not apply (a) to any assignee of a Limited Partner except
to the extent required by the Act or (b) to any Limited Partner employed by,
retained by, affiliated with or controlled by a Competing Business at the time
of request or examination.

 

9.3                               Accounting; Fiscal Year.  Premier LP will
prepare its financial reports in accordance with GAAP.  The General Partner may,
without any further consent of the Limited Partners (except as specifically
required by the Code), apply for IRS consent to, and otherwise effect a change
in, Premier LP’s Fiscal Year.

 

9.4                               Reports.

 

(a)         General.  The General Partner shall be responsible for causing the
preparation of financial reports of Premier LP and the coordination of financial
matters of Premier LP with Premier LP’s Accountants.

 

25

--------------------------------------------------------------------------------


 

(b)         Periodic and Financial Reports.  Premier LP shall maintain and
provide to each Partner upon request the following financial statements
prepared, in each case in accordance with GAAP; provided, however, that items or
entries in such financial statements that relate to Capital Contributions, Net
Profits and Net Losses and other allocations, Distributions or Capital Accounts
shall be construed, determined and reported to Partners in accordance with this
Agreement.

 

(i)             As soon as reasonably practicable following the end of each
Fiscal Year (and in any event not later than ninety (90) days after the end of
such Fiscal Year), a balance sheet of Premier LP as of the end of such Fiscal
Year and the statements of operations, and cash flows for such Fiscal Year,
together with appropriate notes to such financial statements, Partners’ Capital
Accounts and changes therein, all of which shall be audited and certified by
Premier LP’s Accountants, and in each case setting forth in comparative form the
corresponding figures for Premier LP (to the extent then in existence) for the
immediately preceding Fiscal Year.

 

(ii)          As soon as reasonably practicable following the end of each of the
first three fiscal quarters of each Fiscal Year and following the end of each of
the first eleven months of each Fiscal Year (and in any event not later than
forty-five (45) days after the end of such fiscal quarter or month, as the case
may be), an unaudited balance sheet of Premier LP as of the end of such fiscal
quarter or month, as the case may be and the unaudited statements of operations
and cash flows for such fiscal quarter or month, as the case may be, and for the
Fiscal Year to date, in each case setting forth in comparative form the
corresponding figures for Premier LP (to the extent then in existence) for the
prior Fiscal Year’s fiscal quarter or month, as the case may be, and the fiscal
quarter or month, as the case may be, just completed.

 

(c)          Other Reports.  The General Partner shall cause to be delivered
promptly to the Limited Partners such other information as is customarily
provided to stockholders or limited partners, such as reports of adverse
developments, management letters and press releases.

 

9.5                               Filings.  At Premier LP’s expense, the General
Partner shall cause the income tax returns for Premier LP to be prepared and
timely filed with the appropriate authorities and to have prepared and to
furnish to each Limited Partner such information with respect to Premier LP
(including without limitation a Schedule setting forth such Limited Partner’s
distributive share of Premier LP’s income, gain, loss, deduction and credit as
determined for federal income tax purposes) as is necessary to enable such
Limited Partner to prepare such Limited Partner’s federal and state income tax
returns.  The General Partner, at Premier LP’s expense, shall also cause to be
prepared and timely filed with appropriate federal and state regulatory and
administrative authorities all reports required to be filed by Premier LP with
such authorities under then-current applicable laws, rules and regulations.

 

9.6                               Non-Disclosure.  Each Partner agrees that,
except as otherwise consented to by the General Partner, all non-public
information furnished to such Partner pursuant to this

 

26

--------------------------------------------------------------------------------


 

Agreement or otherwise regarding Premier LP or its business that is not
generally available to the public (“Confidential Information”) will be kept
confidential and will not be disclosed by such Partner, or by any of such
Partner’s agents, representatives or employees, in any manner, in whole or in
part, except that (a) each Partner shall be permitted to disclose such
Confidential Information to such Partner’s agents, representatives and employees
who need to be familiar with such information in connection with such Partner’s
investment in Premier LP and who are charged with an obligation of
confidentiality, (b) each Partner shall be permitted to disclose Confidential
Information to the extent required by law, so long as such Partner shall have
first provided Premier LP a reasonable opportunity to contest the necessity of
disclosing such information and (c) each Partner shall be permitted to disclose
Confidential Information to the extent necessary for the enforcement of any
right of such Partner arising under this Agreement.  Notwithstanding the
foregoing, each Partner may disclose to its tax and legal advisors, to the
extent necessary, the tax treatment and tax structure of the Reorganization and
all materials of any kind (including opinions or other tax analyses) that are
provided by Premier LP to the Partner relating to such tax treatment and tax
structure.

 

9.7                               Restrictions on Receipt.  The rights of
Limited Partners to receive reports or to request information pursuant to this
Article 9 shall be subject to Section 3.3.

 

10.       TAX MATTERS PARTNER

 

10.1                        Tax Matters Partner.  The General Partner shall act
as the tax matters partner within the meaning of and pursuant to Regulations
Sections 301.6231(a)(7)-1 and -2 or any similar provision under state or local
law and in such capacity is referred to as the “Tax Matters Partner”.

 

10.2                        Indemnity of Tax Matters Partner.  Premier LP shall
indemnify and reimburse the Tax Matters Partner for all expenses (including
legal and accounting fees) incurred as Tax Matters Partner pursuant to this
Article 10 in connection with any administrative or judicial proceeding with
respect to the tax liability of the Partners attributable to Interest in Premier
LP.

 

10.3                        Tax Returns.  Unless otherwise directed by the
General Partner, all tax returns of Premier LP shall be reviewed and signed by
an independent certified public accountancy firm or other paid preparer.

 

10.4                        Tax Elections.  The General Partner shall, without
any further consent of the Partners being required (except as specifically
required herein), cause Premier LP to make any and all elections for federal,
state, local and foreign tax purposes, including, without limitation, any
election, if permitted by applicable law (i) to make the election provided for
in Code Section 6231(a)(1)(B)(ii) or take any other action necessary to cause
the provisions of Code Sections 6221 through 6231 to apply to Premier LP,
(ii) to take any action necessary or appropriate to continue the election made
by Premier LP pursuant to Code Section 754 or comparable provisions of state,
local or foreign law as in effect at the Effective Date, including making a new
or a protective Section 754 election, to assure such Section 754 election is and
remains effective and that such Section 754 election is not revoked without the
consent of all Partners, and to adjust the basis of property pursuant to Code
Sections 734(b) and 743(b), or comparable provisions of state, local or foreign
law, in connection with Transfers of Interests and Premier LP

 

27

--------------------------------------------------------------------------------


 

distributions, (iii) to extend the statute of limitations for assessment of tax
deficiencies against the Partners with respect to adjustments to Premier LP’s
federal, state, local or foreign tax returns and, (iv) to the extent provided in
Code Sections 6221 through 6231 and similar provisions of federal, state, local
or foreign law, to represent Premier LP and the Partners before taxing
authorities or courts of competent jurisdiction in tax matters affecting Premier
LP or the Partners in their capacities as Partners, and to file any tax returns
and execute any agreements or other documents relating to or affecting such tax
matters (including agreements or other documents that bind the Partners with
respect to such tax matters or otherwise affect the rights of Premier LP and the
Partners).

 

10.5                        Tax Information.  Tax information shall be delivered
to each Partner as soon as practicable after the end of each Fiscal Year of
Premier LP but not later than 30 days prior to the due date of the applicable
tax return (including extensions).  Upon request, Premier LP shall make such
additional information available as shall be reasonably requested by any Partner
in order for such Partner to be able to complete its tax returns.

 

11.       TRANSFER OF INTERESTS

 

11.1                        Restricted Transfer.  Except for Permitted
Transfers, no Partner shall Transfer all or any part of its Units, or the
economic or other rights that comprise such Partner’s Interest, unless such
Transfer is first approved by the General Partner.  In no event will a Partner
be permitted to Transfer all or any of its Units, or all or any part of the
economic or other rights that comprise such Partner’s Interest, to a Competing
Business.  Premier LP shall maintain a record of the ownership of Units which
shall initially be as set forth on Exhibit 3.1 and which shall be amended from
time to time to reflect Transfers of Units.  Subject to restrictions on the
transferability of Units as set forth herein, Units shall be Transferred by
delivery to Premier LP of an instruction by the registered owner of a Unit
requesting registration of Transfer of such Units and the recording of such
Transfer in the records of Premier LP.

 

11.2                        Termination of Partnership.  No Partner shall resign
or withdraw from Premier LP except that, subject to the restrictions set forth
in this Article 11, any Partner may Transfer its Units in Premier LP to a
transferee (a “Transferee”) and such Transferee may become a Partner in place of
the Partner assigning such Units.

 

11.3                        Consent.  Each Partner hereby agrees that, upon
satisfaction of the terms and conditions of this Article 11 with respect to any
proposed Transfer, the Person proposed to be the Transferee in such Transfer may
be admitted as a Partner.

 

11.4                        Withdrawal of Partner.  If a Partner Transfers all
of its Units pursuant to Section 11.1 and the Transferee of such Units is
admitted as a Partner, the Partner transferring such Units shall cease to be a
Partner of Premier LP immediately following such admission (which shall be
effective on the effective date of the Transfer or such other date as may be
specified).  From and after such Transfer, such Partner shall not be entitled to
any Distributions or any other rights associated with an Interest in Premier LP.

 

11.5                        Noncomplying Transfers Void.  Any Transfer in
contravention of this Article 11 shall be void and of no effect and shall not
bind nor be recognized by Premier LP.

 

28

--------------------------------------------------------------------------------


 

11.6                        Amendment of Exhibit 3.1.  In the event of the
admission of any New Limited Partner or Transferee as a Partner of Premier LP,
the General Partner shall promptly amend Exhibit 3.1 to reflect such admission.

 

12.       DISSOLUTION OF COMPANY

 

12.1                        Events of Dissolution.  Premier LP shall be
dissolved upon the occurrence of any of (a) the entry of a decree of judicial
dissolution under Section 15908.02 of the Act, (b) subject to Section 6.6, the
written determination of Partners holding two-thirds of the Units or (c) the
disposition of all of Premier LP’s assets.

 

12.2                        Liquidation.  Upon dissolution of Premier LP for any
reason, Premier LP shall immediately commence to wind up its affairs.  A
reasonable period of time shall be allowed for the orderly termination of
Premier LP’s business, discharge of Premier LP’s liabilities and distribution or
liquidation of Premier LP’s remaining assets so as to enable Premier LP to
minimize the normal losses attendant to such liquidation process.  Premier LP’s
property and assets or the proceeds from the liquidation thereof shall be
distributed so as not to contravene the Act and shall be distributed to the
holders of Class A Common Units and Class B Common Units in the aggregate in
proportion to Common Units outstanding.  Distributions to the holders of Class B
Common Units in the aggregate shall be made among such holders in proportion to
Class B Common Units held except to the extent otherwise provided in Section
5.2.1.  A full accounting of the assets and liabilities of Premier LP shall be
taken and a statement thereof shall be furnished to each Partner promptly after
the Distribution of all of the assets of Premier LP.  Such accounting and
statement shall be prepared under the direction of the General Partner.

 

12.3                        No Action for Dissolution.  The Partners acknowledge
that irreparable damage would be done to the goodwill and reputation of Premier
LP if any Partner should bring an action in court to dissolve Premier LP under
circumstances where dissolution is not required by Section 12.1.  This Agreement
has been drawn carefully to provide fair treatment of all parties and equitable
payment in liquidation of the Interests of all Partners.  Accordingly, except
where the General Partner has failed to liquidate Premier LP as required by
Section 12.2, each Partner hereby waives and renounces its right to initiate
legal action to seek dissolution of Premier LP or to seek the appointment of a
receiver or trustee to liquidate Premier LP.

 

12.4                        No Further Claim.  Upon dissolution, each Partner
shall have recourse solely to the assets of Premier LP for the return of such
Partner’s capital, and if Premier LP’s property remaining after payment or
discharge of the debts and liabilities of Premier LP (including debts and
liabilities owed to one or more of the Partners), is insufficient to return the
aggregate Capital Contributions of each Partner, such Partner shall have no
recourse against Premier LP, the General Partner or any other Partner.

 

13.       INDEMNIFICATION

 

13.1                        General.  To the fullest extent permitted by law,
Premier LP shall indemnify, defend and hold harmless each Partner, including the
Tax Matters Partner in such Partner’s capacity as such, and each such Person’s
officers, directors, partners, members, shareholders and employees, and the
employees and officers of Premier LP (all indemnified persons being referred

 

29

--------------------------------------------------------------------------------


 

to as “Indemnified Persons” for purposes of this Article 13), from any
liability, loss or damage incurred by the Indemnified Person by reason of any
act performed or omitted to be performed by the Indemnified Person on behalf of
Premier LP (except for acts prohibited under Section 6.3) or by reason of the
fact that the Indemnified Person is or was serving at the request of Premier LP
as an officer, director, partner, trustee, employee, representative or agent of
another Person from liabilities or obligations of Premier LP imposed on such
Indemnified Person by virtue of such Person’s position with Premier LP and from
any liability, loss or damage arising from any breach by Premier LP of any of
the representations, warranties and covenants of Premier LP contained herein,
including reasonable attorneys’ fees and costs and any amounts expended in the
settlement of any such claims of liability, loss or damage; provided, however,
that if the liability, loss or damage arises out of any action or inaction of an
Indemnified Person, indemnification under this Section 13.1 shall be available
only if (a) either (i) the Indemnified Person, at the time of such action or
inaction, determined in good faith that its course of conduct was in, or not
opposed to, the best interests of Premier LP or (ii) in the case of inaction by
the Indemnified Person, the Indemnified Person did not intend its inaction to be
harmful or opposed to the best interests of Premier LP and (b) such action or
inaction did not constitute fraud or willful misconduct by the Indemnified
Person; provided, further, that indemnification under this Section 13.1 shall be
recoverable only from the assets of Premier LP and not from any assets of the
Partners.  Premier LP shall pay or reimburse reasonable attorneys’ fees of an
Indemnified Person as incurred, provided that such Indemnified Person executes
an undertaking, with appropriate security if requested by the General Partner,
to repay the amount so paid or reimbursed in the event of a final non-appealable
determination by a court of competent jurisdiction that such Indemnified Person
is not entitled to indemnification under this Article 13.

 

13.2                        Exculpation.  No Indemnified Person shall be liable,
in damages or otherwise, to Premier LP or to any Partner for any loss that
arises out of any act performed or omitted to be performed by the Indemnified
Person pursuant to the authority granted by this Agreement if (a) either (i) the
Indemnified Person, at the time of such action or inaction, determined in good
faith that such Indemnified Person’s course of conduct was in, or not opposed
to, the best interests of Premier LP or (ii) in the case of inaction by the
Indemnified Person, the Indemnified Person did not intend such Indemnified
Person’s inaction to be harmful or opposed to the best interests of Premier LP
and (b) the conduct of the Indemnified Person did not constitute fraud or
willful misconduct by such Indemnified Person.

 

13.3                        Persons Entitled to Indemnity.  Any Person who is an
“Indemnified Person” at the time of any action or inaction in connection with
the business of Premier LP shall be entitled to the benefits of this Article 13
as an “Indemnified Person” with respect thereto, regardless of whether such
Person continues to be an “Indemnified Person” at the time of such Indemnified
Person’s claim for indemnification or exculpation hereunder.

 

13.4                        Indemnification Agreements.  In the event that
Premier enters into an indemnification agreement (“Indemnification Agreement”)
in the form attached hereto as Exhibit 13.4 with any of the directors, officers,
employees or agents of Premier or persons who serve, at the request of Premier,
as the directors, officers, employees or agents of any Affiliate (as defined in
the Indemnification Agreement), Premier LP shall reimburse Premier for all
expense incurred by Premier under such agreements.

 

30

--------------------------------------------------------------------------------


 

13.5                        Duties of the General Partner.  Without limiting
applicability of any other provision of this Agreement, (including, without
limitation, the other provisions of this Article 13, which shall control
notwithstanding anything to the contrary in this Section 13.5), the following
provisions shall be applicable to the General Partner:

 

(a)         The General Partner shall have the benefit of the business judgment
rule to the same extent as if the General Partner were a director of a
California corporation; and

 

(b)         The General Partner shall have the same duties of care and loyalty
as the General Partner would have if the General Partner was a director of a
California corporation but in no event shall the General Partner be liable for
any action or inaction for which exculpation is provided under Section 13.2.

 

13.6                        Interested Transactions.  To the fullest extent
permitted by law, the General Partner shall not be deemed to have breached its
duty of loyalty to Premier LP or the Limited Partners (and the General Partner
shall not be liable to Premier LP or to the Limited Partners for breach of any
duty of loyalty or analogous duty) with respect to any action or inaction in
connection with or relating to any transaction that was approved in accordance
with Section 6.6.

 

13.7                        Fiduciary and Other Duties.

 

13.7.1              Limitation of Duties.  An Indemnified Person acting under
this Agreement shall not be liable to Premier LP or to any other Indemnified
Person for such Indemnified Person’s good-faith reliance on the provisions of
this Agreement.  The provisions of this Agreement, to the extent that they limit
the duties (including fiduciary duties) and liabilities of an Indemnified Person
otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of such Indemnified Person.

 

13.7.2              Waiver of Corporate Opportunity Doctrine.  Notwithstanding
any other provision of this Agreement or otherwise applicable law, whenever in
this Agreement an Indemnified Person is permitted or required to make a decision
(a) in his, her or its discretion or under a grant of similar authority, the
Indemnified Person shall be entitled to consider only such interests and factors
as such Indemnified Person desires, including his, her or its own interests, and
shall, to the fullest extent permitted by applicable law, have no duty or
obligation to give any consideration to any interest of or factors affecting
Premier LP or any other Person, or (b) in his, her or its good faith or under
another express standard, the Indemnified Person shall act under such express
standard and shall not be subject to any other or different standards.

 

14.       REPRESENTATIONS AND COVENANTS BY THE LIMITED PARTNERS

 

Each Limited Partner hereby represents and warrants to, and agrees with, the
General Partner, the other Limited Partners and Premier LP as follows:

 

14.1                        Due Organization and Authority.  Such Limited
Partner is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation.  Such Limited Partner has the
necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and the execution, delivery and

 

31

--------------------------------------------------------------------------------


 

performance of this Agreement has been duly authorized by all necessary action. 
This Agreement constitutes the legal, valid, and binding obligation of such
Limited Partner.

 

14.2                        Investment Intent.  Such Limited Partner is
acquiring such Limited Partner’s Units with the intent of holding such Units for
investment for such Limited Partner’s own account and without the intent or a
view of participating directly or indirectly in any distribution of  such Units
within the meaning of the Securities Act or any applicable state securities
laws.

 

14.3                        Securities Regulation; Accredited Investor Status. 
Such Limited Partner acknowledges and agrees that such Limited Partner’s
Interest is being issued in reliance on one or more exemptions from registration
under the Securities Act and one or more exemptions contained in applicable
state securities laws and that such Limited Partner’s Interest cannot and will
not be sold or transferred except in a transaction that is exempt under the
Securities Act and applicable state securities laws or pursuant to an effective
registration statement under the Securities Act and applicable state securities
laws.  Such Limited Partner understands that the Units have not been registered
under the Securities Act on the grounds that its acquisition of Units is exempt
under Section 4(2) of such Act as not involving a public offering and represents
and warrants that it is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act.  Such Limited
Partner further understands that no securities administrator of any state or the
Federal government has made any finding or determination relating to the
fairness of acquiring such Limited Partner’s Interest and that no securities
administrator of any state or the Federal government has or will recommend or
endorse any offering of the Units.  Such Limited Partner understands that such
Limited Partner has no contractual right for the registration under the
Securities Act of such Limited Partner’s Interest for public sale and that,
unless such Limited Partner’s Interest is registered under the Securities Act or
an exemption from such registration is available, such Limited Partner’s
Interests may be required to be held indefinitely.

 

14.4                        Knowledge and Experience.  Such Limited Partner has
such knowledge and experience in financial, tax and business matters as to
enable such Limited Partner to evaluate the merits and risks of such Limited
Partner’s investment in Premier LP and to make an informed investment decision
with respect thereto.

 

14.5                        Economic Risk.  Such Limited Partner is aware that
acquisition of such Limited Partner’s Interest involves a high degree of risk
which may result in the loss of the total amount of such Limited Partner’s
investment, and no assurances have been made regarding the economic or tax
consequence which may result from owning such Limited Partner’s Interest, nor
has any assurance been made that existing laws may not be modified in the future
in a manner which adversely affects such consequences.

 

14.6                        Investment Company Status.  Such Limited Partner is
not, and none of its Affiliates is, nor will Premier LP as a result of such
Partner holding an Interest be, an “investment company” as defined in, or
subject to regulation or registration under, the Investment Company Act of 1940.

 

14.7                        Purchasing Information.  Such Limited Partner
confirms that all documents, agreements, books and records pertaining to Premier
LP, its Premier Program Purchases and the

 

32

--------------------------------------------------------------------------------


 

allocation and distribution provisions of this Agreement have been made
available to such Limited Partner.

 

14.8                        Information.  Such Limited Partner has received all
documents, books and records pertaining to an investment in Premier LP as has
been requested by such Limited Partner.  Such Limited Partner has had a
reasonable opportunity to ask questions of and receive answers concerning
Premier LP, and all such questions have been answered to such Limited Partner’s
satisfaction.

 

14.9                        Binding Agreement.  Such Limited Partner has all
requisite power and authority to enter into and perform its obligations under
this Agreement and this Agreement is and will remain such Limited Partner’s
valid and binding agreement, enforceable in accordance with its terms (subject,
as to the enforcement of remedies, to any applicable bankruptcy, insolvency or
other laws affecting the enforcement of creditors rights).

 

14.10                 Tax Position.  Unless such Limited Partner provides prior
written notice to Premier LP, such Limited Partner will not take a position on
such Limited Partner’s federal income tax return, in any claim for refund or in
any administrative or legal proceeding that is inconsistent with this Agreement
or with any information return filed by Premier LP.

 

14.11                 Licenses and Permits.  Such Limited Partner will cooperate
in providing such information, in signing such documents and in taking any other
action as may reasonably be requested by Premier LP in connection with obtaining
any foreign, federal, state or local license or permit needed to operate Premier
LP’s business or the business of any entity in which Premier LP invests.

 

15.       AMENDMENTS TO AGREEMENT

 

15.1                        Amendments.  This Agreement may be modified or
amended with the prior written consent of the General Partner, subject to
Section 6.6.  Notwithstanding the foregoing, Section 6.6 and this Section 15.1
may not be amended without the approval of a majority in interest of the Units
held by the Limited Partners, and other provisions of this Agreement may not be
amended without the approval of a majority in interest of the Units held by the
Limited Partners if the amendment (a) would reduce the Limited Partners’
Interests or would reduce the allocation to the Limited Partners of Net Profit
or Net Loss, or would reduce the Distributions of cash or property to Limited
Partners from that which is provided or contemplated herein, unless such
amendment treats all Limited Partners ratably based on their Interests and such
amendment is being executed to reflect (i) any dilution in such Limited
Partner’s Interest resulting from the issuance of Units contemplated by
Article 3 or (ii) the acceptance of a new Limited Partner pursuant to Article 11
or (b) would increase such Person’s obligation to make Capital Contributions or
obligation with respect to other liabilities.  All amendments to this Agreement
will be sent to each Limited Partner promptly after the effectiveness thereof.

 

15.2                        Corresponding Amendment of Certificate.  The General
Partner shall cause to be prepared and filed any amendment to the Certificate of
Limited Partnership that may be required to be filed under the Act as a
consequence of any amendment to this Agreement.

 

33

--------------------------------------------------------------------------------


 

15.3                        Binding Effect.  Any modification or amendment to
this Agreement pursuant to this Article 15 shall be binding on all Partners.

 

16.       GENERAL

 

16.1                        Successors; Governing Law; Etc.  This Agreement
(a) shall be binding upon the executors, administrators, estates, heirs and
legal successors of the Partners, (b) shall be governed by and construed in
accordance with the laws of the State of California and (c) may be executed in
more than one counterpart, all of which together shall constitute one
agreement.  The waiver of any of the provisions, terms or conditions contained
in this Agreement shall not be considered as a waiver of any of the other
provisions, terms or conditions hereof.

 

16.2                        Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed
effectively given upon personal delivery or receipt (which may be evidenced by a
return receipt if sent by registered mail or by signature if delivered by
courier or delivery service), addressed (a) if to any Limited Partner, at the
most recent address for such Limited Partner maintained in Premier LP’s records
and (b) if to Premier LP or to the General Partner, at 13034 Ballantyne
Corporate Place, Charlotte, North Carolina, 28277, Attention: Chief Executive
Officer.

 

16.3                        Power of Attorney.  Each Limited Partner hereby
irrevocably appoints the General Partner as such Limited Partner’s true and
lawful representative and attorney-in-fact, each acting alone, in such Limited
Partner’s name, place and stead (a) to make, execute, sign and file all
instruments, documents and certificates which, from time to time, may be
required to set forth any amendment to this Agreement or which may be required
by this Agreement (including, among others, the Exchange Agreement) or by the
laws of the United States of America, the State of California or any other State
in which Premier LP shall determine to do business or any political subdivision
or agency thereof and (b) to execute, implement and continue the valid and
subsisting existence of Premier LP or to qualify and continue Premier LP as a
foreign limited partnership in all jurisdictions in which Premier LP may conduct
business.  Such power of attorney is coupled with an interest and shall survive
and continue in full force and effect notwithstanding the subsequent withdrawal
from Premier LP of any Limited Partner for any reason and shall survive and
shall not be affected by the disability, incapacity, bankruptcy or dissolution
of any such Limited Partner.  No power of attorney granted in this Agreement
shall revoke any previously granted power of attorney.

 

16.4                        Execution of Documents.  From time to time after the
date of this Agreement, upon the request of the General Partner, each Limited
Partner shall perform, or cause to be performed, all such additional acts, and
shall execute and deliver, or cause to be executed and delivered, all such
additional instruments and documents, as may be required to effectuate the
purposes of this Agreement.  Each Limited Partner, by the execution of this
Agreement or by agreeing in writing to be bound by this Agreement, irrevocably
constitutes and appoints the General Partner or any Person designated by the
General Partner to act on such Limited Partner’s behalf for purposes of this
Section 16.4 as such Limited Partner’s true and lawful attorney-in-fact with
full power and authority in such Limited Partner’s name and stead to execute,
deliver, swear to, file and record at the appropriate public offices such
documents as may be necessary or appropriate to carry out this Agreement,
including:

 

34

--------------------------------------------------------------------------------


 

(a)         all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the General
Partner deems appropriate to qualify or to continue Premier LP as a limited
partnership in any jurisdiction in which Premier LP may conduct business or in
which such qualification or continuation is, in the opinion of the General
Partner, necessary to protect the limited liability of the Limited Partners;

 

(b)         all amendments to this Agreement adopted in accordance with the
terms hereof and all instruments that the General Partner deems appropriate to
reflect a change or modification of Premier LP in accordance with the terms of
this Agreement; and

 

(c)          all conveyances and other instruments that the General Partner
deems appropriate to reflect the dissolution of Premier LP.

 

The appointment by the General Partner or any Person designated by the General
Partner to act on its behalf for purposes of this Section 16.4 as such Limited
Partner’s attorney-in-fact shall be deemed to be a power coupled with an
interest, in recognition of the fact that each of the Limited Partners under
this Agreement will be relying upon the power of the General Partner to act as
contemplated by this Agreement in any filing and other action by him, her or it
on behalf of Premier LP, and shall survive the bankruptcy, dissolution, death,
adjudication of incompetence or insanity of any Limited Partner giving such
power and the transfer or assignment of all or any part of such Limited
Partner’s Interests, provided, however, that in the event of a Transfer by a
Limited Partner of all of its Interest, the power of attorney given by the
transferor shall survive such assignment only until such time as the Transferee
shall have been admitted to Premier LP as a Substituted Limited Partner and all
required documents and instruments shall have been duly executed, filed and
recorded to effect such substitution.

 

16.5                        Consent to Jurisdiction.  Each of the parties hereto
agrees that all actions, suits or proceedings arising out of or based upon this
Agreement or the subject matter hereof shall be brought and maintained
exclusively in the federal courts located in the State of North Carolina, County
of Mecklenburg.  Each of the parties hereto hereby by execution hereof
(i) hereby irrevocably submits to the jurisdiction of the federal courts located
in the State of North Carolina, County of Mecklenburg for the purpose of any
action, suit or proceeding arising out of or based upon this Agreement or the
subject matter hereof and (ii) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, suit or proceeding, any claim that such party is
not subject personally to the jurisdiction of the above-named court, that such
party is immune from extraterritorial injunctive relief or other injunctive
relief, that such party’s property is exempt or immune from attachment or
execution, that any such action, suit or proceeding may not be brought or
maintained in one of the above-named courts should be dismissed on the grounds
of forum non conveniens, should be transferred to any court other than one of
the above-named courts, should be stayed by virtue of the pendency of any other
action, suit or proceeding in any court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by any of the above-named court.  Each of the parties hereto hereby
consents to service of process in any such suit, action or proceeding in any
manner

 

35

--------------------------------------------------------------------------------


 

permitted by the laws of the State of North Carolina, agrees that service of
process by registered or certified mail, return receipt requested, at the
address specified in or pursuant to Section 16.2 hereof is reasonably calculated
to give actual notice and waives and agrees not to assert by way of motion, as a
defense or otherwise, in any such action, suit or proceeding any claim that
service of process made in accordance with Section 16.2 hereof does not
constitute good and sufficient service of process.  The provisions of this
Section 16.5 shall not restrict the ability of any party hereto to enforce in
any court any judgment obtained in the federal courts located in the State of
North Carolina, County of Mecklenburg.

 

16.6                        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW WHICH CANNOT BE WAIVED, PREMIER LP AND EACH PARTNER HEREBY
WAIVES AND COVENANTS THAT EACH OF IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.

 

16.7                        Arbitration.  Any controversy or dispute with
respect to the matters set forth herein shall be submitted to arbitration in the
State of North Carolina, County of Mecklenburg before the American Arbitration
Association under the commercial arbitration rules of said Association.  Any
award or decision obtained from any such arbitration proceeding shall be final
and binding on the parties, and judgment upon any award thus obtained may be
entered in any court having jurisdiction thereof.  To the fullest extent
permitted by law, no action at law or in equity based upon any claim arising
directly out of this Agreement shall be instituted in any court by any Limited
Partner except (a) an action to compel arbitration pursuant to this Section 16.7
or (b) an action to enforce an award obtained in an arbitration proceeding in
accordance with this Section 16.7.

 

16.8                        Severability.  If any provision of this Agreement is
determined by a court to be invalid or unenforceable, such determination shall
not affect the other provisions hereof, each of which shall be construed and
enforced as if the invalid or unenforceable portion were not contained herein. 
Such invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision shall be deemed to be effective,
operative, made, entered into or taken in the manner and to the full extent
permitted by law.

 

16.9                        Table of Contents, Headings.  The table of contents
and headings used in this Agreement are used for administrative convenience only
and do not constitute substantive matter to be considered in construing this
Agreement.

 

36

--------------------------------------------------------------------------------


 

16.10                 No Third-Party Rights.  Except for the provisions of
Section 7.4, the provisions of this Agreement are for the benefit of Premier LP,
the General Partner and the Limited Partners and no other Person (including
creditors of Premier LP), shall have any right or claim against Premier LP, the
General Partner or any Limited Partner by reason of this Agreement or any
provision hereof or be entitled to enforce any provision of this Agreement;
provided, that, any beneficial owner of Units, whether such Units are held
through a depository trust, custodial arrangement or otherwise, shall have
direct rights of action under the terms of this Agreement.

 

[REMAINDER OF THIS PAGE BLANK]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Limited Partnership
Agreement as of the date set forth above.

 

 

 

GENERAL PARTNER

 

 

 

PREMIER SERVICES, LLC

 

 

 

 

 

By:

/s/Craig McKasson

 

 

Name: Craig McKasson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

LIMITED PARTNERS

 

 

 

EACH OF THE LIMITED PARTNERS LISTED ON EXHIBIT 3.1 ATTACHED HERETO

 

 

 

By:  Premier Plans, LLC, as attorney-in-fact pursuant to the Special Power of
Attorney executed by each of the Limited Partners

 

 

 

 

 

By:

/s/Craig McKasson

 

 

Name: Craig McKasson

 

 

Title: Chief Financial Officer

 

38

--------------------------------------------------------------------------------


 

EXHIBIT 3.7

 

FORM OF JOINDER

 

Reference is made to the Premier Healthcare Alliance, L.P. Amended and Restated
Limited Partnership Agreement among the Partners party thereto, as the same may
be amended from time to time, a copy of which is attached hereto (the “LP
Agreement”).  Capitalized terms used but not defined herein shall be used herein
as defined in the LP Agreement.

 

The undersigned, in order to become the owner of                         Class B
Common Units (the “Acquired Units”) of Premier Healthcare Alliance, L.P., a
California limited partnership (“Premier LP”), hereby agrees that by the
undersigned’s execution hereof:  (a) the undersigned is a Limited Partner party
to the LP Agreement subject to all of the restrictions, conditions and
obligations applicable to owners of Class B Common Units set forth in the LP
Agreement; and (b) all of the Acquired Units (and any and all Class B Common
Units of Premier LP issued in respect thereof) are and will remain subject to
all of the rights, restrictions, conditions and obligations applicable to such
Class B Common Units as set forth in the LP Agreement.  This Joinder shall take
effect and shall become a part the LP Agreement immediately upon execution
hereof.

 

Executed as of the date set forth below under the laws of the State of
California.

 

 

 

[                                                    ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Date:

 

 

 

Accepted:

 

 

 

 

 

Premier Healthcare Alliance, L.P.

 

 

 

 

 

By:

Premier Services, LLC, its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

ALLOCATION AND DISTRIBUTION METHODOLOGY

 

Capitalized terms have the meanings assigned to them in the LP Agreement unless
otherwise defined in this Exhibit 5.

 

Definitions for Exhibit 5

 

“After-Tax Net Profit” means Net Profit multiplied by the percentage by which
the percentage used in determining the Tax Distribution for such Fiscal Quarter
is less than 100%.

 

“Business Unit” means a line of business conducted by Premier LP or its
subsidiaries for which separate revenue is calculated in the normal course of
Premier LP’s business.

 

“Business Unit Owner Participation” for a Limited Partner with respect to a
Business Unit in a Period means the Gross Revenue attributable to transactions
engaged in by the Limited Partner and its Member Facilities with the Business
Unit during the Period, in each case multiplied by the Relative Revenue Factor
for the Business Unit.

 

“Fiscal Quarter” means each successive three-month period of the Fiscal Year.

 

“Gross Revenue” for a Period with respect to a Business Unit means the gross
revenue of the Business Unit for the Period, determined according to standard
accounting practices in Premier LP’s industry and consistent with the past
accounting principles and practices followed by Premier LP. Payment obligations
to Premier Members pursuant to contractual sharing provisions shall not be taken
into account in determining Gross Revenue.

 

“Non-GPO Owner Participation” for a Limited Partner for a Period means the sum
of such Limited Partner’s Business Unit Owner Participation amounts for the
Period for all Business Units other than the Premier LP Business Unit.

 

“Period” means the Fiscal Quarter for which the allocation or distribution is
attributable, except as otherwise provided herein or determined by the General
Partner.

 

“Premier LP Business Unit” means the Business Unit comprised of Premier LP’s
direct business operations.

 

“Premier LP Owner Participation” for a Limited Partner for a Period means such
Limited Partner’s Business Unit Owner Participation amount for the Period for
the Premier LP Business Unit.

 

“Relative Participation” for a Limited Partner for a Period means:  (a) in the
case of Premier LP, the percentage derived by dividing such Limited Partner’s
Premier LP Owner Participation for the Period by the Total Premier LP Owner
Participation for the Period; and (b) in the case of all other Business Units,
the percentage derived by dividing such Limited Partner’s Non-GPO Owner
Participation for the Period by the Total Non-GPO Owner Participation for the
Period.

 

2

--------------------------------------------------------------------------------


 

“Relative Revenue Factor” of a Business Unit for a Period means 1.0 in the case
of Premier LP and, in the case of each other Business Unit, the number
determined by the General Partner to take into account the revenue of such
Business Unit, the relationship of such Business Unit with other Business Units,
and such other facts and circumstances as are determined appropriate by the
General Partner.

 

“Total Non-GPO Owner Participation” for a Period means the sum of the Non-GPO
Owner Participation amounts for all Limited Partners for the Period.

 

“Total Premier LP Owner Participation” for a Period means the sum of the Premier
LP Owner Participation amounts for all Limited Partners for the Period.

 

Determination of Relative Revenue Factors

 

The Relative Revenue Factors assigned to each such Business Unit shall be as set
forth in a separate notice provided by the General Partner to the Limited
Partners concurrently with the execution of the Agreement. On or before the
beginning of each Fiscal Year, the General Partner shall notify the Limited
Partners of the Relative Revenue Factors that will be used in determining
Non-GPO Owner Participation and Premier LP Owner Participation during such
Fiscal Year.

 

Allocation of Net Profit and Net Loss

 

Net Profit and Net Loss allocated to the holders of Class B Common Units in the
aggregate under Section 5.6.1 in any Period shall be allocated among such
holders in two tranches (referred to in this Exhibit as “Tranche A” and “Tranche
B”).  Tranche A will consist of:  (a) the amount of total Net Profit (if any)
allocated to the holders of Class B Common Units in the aggregate for the Period
(other than Net Profit attributable to dispositions not in the ordinary course
of business) multiplied by the tax rate used in determining the Tax Distribution
for the Period under Section 5.2.1 plus (b) an amount of the total Net Profit
(other than Net Profit attributable to dispositions not in the ordinary course
of business) equal to the distribution made to the holders of Class B Common
Units in the aggregate under Section 5.2.2 for the Period that are designated by
the General Partner in its sole discretion as Tranche A distributions.  Tranche
A will be tentatively allocated among such holders such that (x) the portion of
Tranche A derived from the Premier LP Business Unit is allocated to each holder
in proportion to such holder’s Relative Participation percentage for the Premier
LP Business Unit and (y) the portion of Tranche A derived from all other
Business Units is allocated to each holder in proportion to such holder’s
Relative Participation percentage for such other Business Units, and in each
case shall be computed as if no Class B Common Units had been exchanged by any
holder of Class B Common Units under Section 3.4 since the Effective Date (the
aggregate of each such allocation under clauses (x) and (y), with respect to a
holder of Class B Common Units, a “Tentative Tranche A Allocation”).  The
Tentative Tranche A Allocation to each holder of Class B Common Units would then
be increased or decreased, as applicable, by an amount equal to Tranche A
divided by the total number of Post-IPO Class B Common Units, multiplied by the
net cumulative number of Class B Common Units acquired or disposed of by such
holder after the Effective Date (each such adjusted Tentative Tranche A
Allocation, an “Adjusted Tranche A Allocation”).  Tranche B will consist of all
of the remaining Net Profit or Net Loss allocated to

 

3

--------------------------------------------------------------------------------


 

the holders of Class B Common Units in the aggregate under Section 5.6.1 in the
Period and any portion of the distributions made to the holders of Class B
Common Units in the aggregate under Section 5.2.2 for such Period that are
designated by the General Partner, in its sole discretion, as Tranche B
distributions, and will be allocated among such holders in proportion to Common
Units held (subject to any offset as described in the paragraph immediately
below).

 

In the event that any holder of Class B Common Units has a reduction in its
Tentative Tranche A Allocation for any Period that exceeds the amount of such
holder’s Tentative Tranche A Allocation for such Period (such excess, an “Excess
Downward Adjustment”), then (w) such holder’s Adjusted Tranche A Allocation
shall be equal to zero, (x) Premier LP shall provide additional cash as
necessary to pay all Adjusted Tranche A Allocations for such Period in full,
(y) such holder’s Tranche B allocation shall be reduced by the amount of the
Excess Downward Adjustment and (z) such holder shall make a capital contribution
to Premier LP of an amount equal to such Excess Downward Adjustment, and such
holder hereby authorizes the General Partner to offset such required capital
contribution against sharebacks of administrative fees otherwise due to such
holder under Section 4.1 of the GPO Participation Agreement until paid in full.

 

Distributions

 

One hundred percent of each Limited Partner’s Adjusted Tranche A Allocation for
each Period shall be paid in cash to such Limited Partner.  While it is
generally anticipated that none of the Tranche B allocation for each Period will
be distributed to the Limited Partners, if the General Partner, in its sole
discretion, designates a portion of any distributions made to the holders of
Class B Common Units in the aggregate under Section 5.2.2 for such Period as
Tranche B distributions, then such Tranche B distributions will be paid in cash
to each Limited Partner in proportion to Common Units held (subject to any
offset as described in the paragraph immediately above).

 

A distribution shall be deemed attributable to the most recently ended Fiscal
Quarter to the extent of the After-Tax Net Profit allocated to the holders of
Class B Common Units in the aggregate during such Fiscal Quarter, multiplied by
the percentage by which the percentage used in determining the Tax Distribution
for such Fiscal Quarter is less than 100%. If the distribution exceeds the
amount set forth in the preceding sentence, the distribution shall be deemed to
be attributable to the After-Tax Net Profit allocated to the holders of the
Class B Common Units for the next preceding Fiscal Quarter, and to preceding
Fiscal Quarter until the entire distribution is attributed.

 

Conclusive Determination By the General Partner

 

The General Partner shall make the determinations required by this Exhibit 5 in
its sole judgment, and all such determinations by the General Partner shall be
conclusive and binding on the Limited Partners.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 13.4

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as of September [·],
2013, is made by and between Premier, Inc., a Delaware corporation (the
“Company”), and [·] (the “Indemnitee”).

 

RECITALS

 

WHEREAS, the Company and the Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees and
other agents to expensive litigation risks at the same time that the
availability and coverage of liability insurance is limited;

 

WHEREAS, the Company desires to attract and retain talented and experienced
individuals, such as the Indemnitee, to serve as directors, officers, employees
and agents of the Company and its subsidiaries and wishes to indemnify its
directors, officers, employees and other agents to the maximum extent permitted
by law;

 

WHEREAS, Section 145 (“Section 145”) of the General Corporation Law of the State
of Delaware, the state in which the Company is organized, expressly provides
that the indemnification provided by Section 145 is not exclusive and authorizes
the Company to indemnify by agreement its directors, officers, employees, agents
and persons who serve, at the request of the Company, as the directors,
officers, employees or agents of other corporations or enterprises; and

 

WHEREAS, in order to induce the Indemnitee to serve or continue to serve as a
director, officer, employee or agent of the Company and/or one or more
subsidiaries of the Company, free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company, the Company has determined and agreed to enter into
this Agreement with the Indemnitee.

 

AGREEMENT

 

NOW, THEREFORE, the Indemnitee and the Company hereby agree as follows:

 

1.                                      Definitions.          As used in this
Agreement:

 

(a) “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a

 

5

--------------------------------------------------------------------------------


 

director, officer, employee or agent of another enterprise at the request of,
for the convenience of, or to represent the interests of such predecessor
corporation.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.

 

(d) “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or Section 145 or
otherwise; provided, however, that “Expenses” shall not include any judgments,
fines, ERISA excise taxes or penalties, or amounts paid in settlement of a
Proceeding.

 

(e) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither currently is, nor within the past five years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to or witness in the proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.

 

6

--------------------------------------------------------------------------------


 

(f) “Proceeding” means any threatened, pending or completed action, suit or
other proceeding, whether civil, criminal, administrative, or investigative.

 

(g) “Subsidiary” means (i) any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and one or more other subsidiaries, or by one or more other
subsidiaries and (ii) any limited liability company, partnership, or other
entity of which the Company directly or indirectly has the power to direct or
cause the direction of its management and policies, whether through ownership of
voting securities; such entity’s operating, partnership, or similar agreement;
or otherwise.

 

2.                                      Agreement to Serve. The Indemnitee
agrees to serve and/or continue to serve as an Agent so long as the Indemnitee
is or was duly appointed or elected and qualified in accordance with the
applicable provisions of the Bylaws of the Company or any predecessor to or
subsidiary of the Company, until such time as the Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by the
Indemnitee.

 

3.                                      Liability Insurance.

 

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as the Indemnitee shall continue to serve as an Agent and thereafter so
long as the Indemnitee shall be subject to any possible Proceeding by reason of
the fact that the Indemnitee was an Agent, the Company, subject to
Section 3(c) of this Agreement, shall promptly obtain and maintain in full force
and effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers, as more fully
described below.

 

(b) Rights and Benefits. In all policies of D&O Insurance, the Indemnitee shall
qualify as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured (1) of the
Company’s independent directors (as defined by the insurer) if the Indemnitee is
such an independent director; (2) of the Company’s non-independent directors if
the Indemnitee is not an independent director; (3) of the Company’s officers if
the Indemnitee is an officer of the Company; or (4) of the Company’s key
employees if the Indemnitee is a key employee and is not a director or officer.

 

(c) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance if the Company determines in good faith that: such insurance is not
reasonably available, the premium costs for such insurance are disproportionate
to the amount of coverage provided, the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, the Indemnitee
is covered by similar insurance maintained by a subsidiary of the Company, the
Company is to be acquired and a tail policy of reasonable duration and terms is
purchased for pre-closing

 

7

--------------------------------------------------------------------------------


 

acts or omissions by the Indemnitee, or the Company is to be acquired and D&O
Insurance will be maintained by the acquirer that covers pre-closing acts and
omissions by the Indemnitee.

 

4.                                      Mandatory Indemnification. Subject to
the terms of this Agreement:

 

(a) Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of the fact that the Indemnitee is or was
an Agent, or by reason of anything done or not done by the Indemnitee in any
such capacity, the Company shall indemnify the Indemnitee against all Expenses
and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, settlement or appeal of such Proceeding,
provided that the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.

 

(b) Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding by or in right of the Company
by reason of the fact that the Indemnitee is or was an Agent, or by reason of
anything done or not done by the Indemnitee in any such capacity, the Company
shall indemnify the Indemnitee against all Expenses actually and reasonably
incurred by the Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding, provided that the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; except that no indemnification
under this Section 4(b) shall be made in respect to any claim, issue or matter
as to which the Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction unless and only to the extent that
the Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such amounts which the Delaware Court of
Chancery or such other court shall deem proper.

 

(c) Actions where Indemnitee is Deceased. If the Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that the Indemnitee is or was an Agent, or by reason of anything done
or not done by the Indemnitee in any such capacity, and if, prior to, during the
pendency of or after completion of such Proceeding the Indemnitee is deceased,
the Company shall indemnify the Indemnitee’s heirs, executors and administrators
against all Expenses and liabilities of any type whatsoever to the extent the
Indemnitee would have been entitled to indemnification pursuant to this
Agreement were the Indemnitee still alive.

 

(d) Certain Terminations. The termination of any Proceeding or of any

 

8

--------------------------------------------------------------------------------


 

claim, issue, or matter therein by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Proceeding, that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful.

 

(e) Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to indemnify the Indemnitee for Expenses or liabilities of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
bylaw or agreement.

 

5.                                      Mandatory Indemnification for Expenses
in a Proceeding in Which the Indemnitee Is Wholly or Partly Successful.

 

(a) Successful Defense. Notwithstanding any other provisions of this Agreement,
if the Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding (including, without limitation, an action by or in the right of
the Company) to which the Indemnitee was a party by reason of the fact that the
Indemnitee is or was an Agent at any time, the Company shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by or on behalf
of the Indemnitee in connection with the investigation, defense or appeal of
such Proceeding.

 

(b) Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, if the Indemnitee is a party to or a participant in any Proceeding
(including, without limitation, an action by or in right of the Company) in
which the Indemnitee was a party by reason of the fact that the Indemnitee is or
was an Agent at any time and is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

(c) Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

6.                                      Mandatory Advancement of Expenses.
Subject to the terms of this Agreement and following notice pursuant to
Section 7(a) below, the Company shall advance all Expenses reasonably incurred
by the Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding to which the Indemnitee is a party or is threatened to
be made a party by reason of the fact that the Indemnitee is or was an Agent
(unless there has been a final determination that the Indemnitee is not entitled
to indemnification for such Expenses) upon receipt of (i) an undertaking by

 

9

--------------------------------------------------------------------------------


 

or on behalf of the Indemnitee to repay the amount advanced in the event that it
shall ultimately be determined that the Indemnitee is not entitled to
indemnification by the Company and (ii) satisfactory documentation supporting
such Expenses. Such advances are intended to be an obligation of the Company to
the Indemnitee hereunder and shall in no event be deemed to be a personal loan.
The advances to be made hereunder shall be paid by the Company to the Indemnitee
within twenty (20) business days following delivery of a written request
therefor by the Indemnitee to the Company. In the event that the Company fails
to pay Expenses incurred by the Indemnitee as required by this Section 6, the
Indemnitee may seek mandatory injunctive relief from any court having
jurisdiction to require the Company to pay Expenses as set forth in this
Section 6. If the Indemnitee seeks mandatory injunctive relief pursuant to this
Section 6, it shall not be a defense to enforcement of the Company’s obligations
set forth in this Section 6 that the Indemnitee has an adequate remedy at law
for damages.

 

7.                                      Notice and Other Indemnification
Procedures.

 

(a) Notice by Indemnitee. Promptly after receipt by the Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof; provided,
however, that the failure of the Indemnitee to provide such notice will not
relieve the Company of its liability hereunder if the Company receives notice of
such Proceeding from any other source.

 

(b) Insurance. If the Company receives notice pursuant to Section 7(a) hereof of
the commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c) Defense. In the event the Company shall be obligated to pay the Expenses of
any Proceeding against the Indemnitee, the Company shall be entitled to assume
the defense of such Proceeding, with counsel selected by the Company and
approved by the Indemnitee (which approval shall not be unreasonably withheld),
upon the delivery to the Indemnitee of written notice of its election so to do.
After delivery of such notice, and the retention of such counsel by the Company,
the Company will not be liable to the Indemnitee under this Agreement for any
fees of counsel subsequently incurred by the Indemnitee with respect to the same
Proceeding, provided that (i) the Indemnitee shall have the right to employ his
or her own counsel in any such Proceeding at the Indemnitee’s expense; and
(ii) the Indemnitee shall have the right to employ his or her own counsel in any
such Proceeding at the Company’s expense if (A) the Company has authorized the
employment of counsel by the Indemnitee at the expense of the Company, (B) the
Indemnitee shall have reasonably concluded that

 

10

--------------------------------------------------------------------------------


 

there may be a conflict of interest between the Company and the Indemnitee in
the conduct of any such defense, (C) after a Change in Control not approved by a
majority of the members of the Board who were directors immediately prior to
such Change in Control, the employment of counsel by Indemnitee has been
approved by Independent Counsel, or (D) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding.

 

8.                                      Right to Indemnification.

 

(a) Right to Indemnification. In the event that Section 5(a) of this Agreement
is inapplicable, the Company shall indemnify the Indemnitee pursuant to this
Agreement unless, and except to the extent that, it shall have been determined
by one of the methods listed in Section 8(b) that the Indemnitee has not met the
applicable standard of conduct required to entitle the Indemnitee to such
indemnification.

 

(b) Determination of Right to Indemnification. A determination of the
Indemnitee’s right to indemnification hereunder shall be made at the election of
the Board by (i) a majority vote of directors who are not parties to the
Proceeding for which indemnification is being sought, even though less than a
quorum, (ii) by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, (iii) if there are no such disinterested directors or if the
disinterested directors so direct, by an Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to the Indemnitee, or
(iv) by the stockholders of the Company; provided, however, that, following any
Change in Control not approved by a majority of the members of the Board who
were directors immediately prior to such Change in Control, such determination
shall be made by an Independent Counsel as specified in clause (iii) above.

 

(c) Submission for Decision. As soon as practicable, and in no event later than
30 business days after the Indemnitee’s written request for indemnification, the
Board shall select the method for determining the Indemnitee’s right to
indemnification. The Indemnitee shall cooperate with the person or persons or
entity making such determination with respect to the Indemnitee’s right to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement.

 

(d) Application to Court. If (i) the claim for indemnification or advancement of
Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within ninety (90) business days after the request therefor,
(iii) the advancement of Expenses is not timely made pursuant to Section 6 of
this Agreement

 

11

--------------------------------------------------------------------------------


 

or (iv) payment of indemnification is not made pursuant to Section 5 of this
Agreement, the Indemnitee shall have the right to apply to the Delaware Court of
Chancery, the court in which the Proceeding is or was pending or any other court
of competent jurisdiction, for the purpose of enforcing the Indemnitee’s right
to indemnification (including the advancement of Expenses) pursuant to this
Agreement.

 

(e) Expenses Related to the Enforcement or Interpretation of this Agreement. The
Company shall indemnify the Indemnitee against all reasonable Expenses incurred
by the Indemnitee in connection with any hearing or proceeding under this
Section 8 involving the Indemnitee and against all reasonable Expenses incurred
by the Indemnitee in connection with any other proceeding between the Company
and the Indemnitee involving the interpretation or enforcement of the rights of
the Indemnitee under this Agreement, unless a court of competent jurisdiction
finds that each of the claims and/or defenses of the Indemnitee in any such
proceeding was frivolous or made in bad faith.

 

9.                                      Exceptions. Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 of the General Corporation Law of Delaware in advance
of a final determination;

 

(b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous;

 

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding or claim unless the Company
consents to such settlement, which consent shall not be unreasonably withheld;

 

(d) Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and the
payment of profits made from the purchase and sale (or sale and purchase) by the
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law;

 

12

--------------------------------------------------------------------------------


 

(e)  Payments Contrary to Law. To indemnify or advance Expenses to the
Indemnitee for which payment is prohibited by applicable law; or

 

(f) Claims under the 1933 Act.  To indemnify Indemnitee or otherwise act in
violation of any undertaking appearing in and required by the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Act”), or in any registration statement filed with the SEC under the Act.
Indemnitee acknowledges that paragraph (h) of Item 512 of Regulation S-K
currently generally requires the Company to undertake in connection with any
registration statement filed under the Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Act on public policy grounds to a court of appropriate
jurisdiction and to be governed by any final adjudication of such issue.
Indemnitee specifically agrees that any such undertaking shall supersede the
provisions of this Agreement and to be bound by any such undertaking

 

10.                               Non-Exclusivity. The provisions for
indemnification and advancement of Expenses set forth in this Agreement shall
not be deemed exclusive of any other rights that the Indemnitee may have under
any provision of law, the Company’s Certificate of Incorporation or Bylaws, the
vote of the Company’s stockholders or disinterested directors, other agreements,
or otherwise, both as to action in the Indemnitee’s official capacity and as to
action in another capacity while occupying the Indemnitee’s position as an
Agent.

 

11.                               Permitted Defenses. It shall be a defense to
any action for which a claim for indemnification is made under this Agreement
(other than an action brought to enforce a claim for Expenses pursuant to
Section 6 hereof, provided that the required undertaking has been tendered to
the Company) that the Indemnitee is not entitled to indemnification because of
the limitations set forth in Sections 4(e) and 9 hereof. Neither the failure of
the Company (including its Board) or an Independent Counsel to have made a
determination prior to the commencement of such enforcement action that
indemnification of the Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board) or an Independent Counsel
that such indemnification is improper, shall be a defense to the action or
create a presumption that the Indemnitee is not entitled to indemnification
under this Agreement or otherwise.

 

12.                               Subrogation. In the event the Company is
obligated to make a payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery under
an insurance policy or any other indemnity agreement covering the Indemnitee,
who shall execute all documents required and take all action that may be
necessary to secure such rights and to enable the Company effectively to bring
suit to enforce such rights (provided that the Company pays the Indemnitee’s
costs and expenses of doing so), including without limitation by assigning all
such rights to the extent of such indemnification or advancement of Expenses.

 

13

--------------------------------------------------------------------------------


 

13.                               Survival of Rights.

 

(a) Survival. All agreements and obligations of the Company contained herein
shall continue during the period Indemnitee is an Agent and shall continue
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein. The Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
Agent and shall inure to the benefit of the heirs, executors and administrators
of the Indemnitee.

 

(b) Successor to the Company. The Company shall require any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

14.                               Interpretation of Agreement. It is understood
that the parties hereto intend this Agreement to be interpreted and enforced so
as to provide indemnification to the Indemnitee to the fullest extent permitted
by law, including those circumstances in which indemnification would otherwise
be discretionary.

 

15.                               Severability. If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever, (i) the validity, legality and enforceability of the
remaining provisions of the Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (ii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to Section 14 hereof.

 

16.                               Modification and Waiver. No supplement,
modification or amendment of this Agreement shall be binding unless it is in a
writing signed by both of the parties hereto. No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall any such waiver
constitute a continuing waiver.

 

17.                               Notice. All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given (a) upon delivery if delivered by hand to the
party to whom such notice or other communication shall have been directed,
(b) if mailed by certified or registered mail with postage prepaid, return
receipt requested, on the third business day after the date on which it is so
mailed, (c) one business day after the business day of deposit with a nationally
recognized overnight delivery service, specifying next day delivery, with

 

14

--------------------------------------------------------------------------------


 

written verification of receipt, or (d) on the same day as delivered by
confirmed facsimile transmission if delivered during business hours or on the
next successive business day if delivered by confirmed facsimile transmission
after business hours. Addresses for notice to either party shall be as shown on
the signature page of this Agreement, or to such other address as may have been
furnished by either party in the manner set forth above.

 

18.                               Governing Law. This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware. This Agreement is intended to be an
agreement of the type contemplated by Section 145(f) of the General Corporation
Law of Delaware.

 

19.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforcement is sought needs to be produced to evidence the existence of this
Agreement.

 

20.                               Integration.  This Agreement contains and
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior negotiations, agreements and
understandings, whether written or oral, of the parties hereto, including
without limitation that certain Indemnification Agreement dated as of [DATE] by
and between Premier Healthcare Solutions, Inc. and Indemnitee.

 

[Signature Page Follows.]

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first set forth above.

 

COMPANY

 

INDEMNITEE

 

 

 

Premier, Inc.

 

 

 

 

 

 

 

 

By:

 

 

[NAME]

Name:

Susan DeVore

 

 

Title:

President and CEO

 

 

 

15

--------------------------------------------------------------------------------